Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 1 of 49


           SJ2019CV13302 19/08/2020 11:27:23 am Entrada Niim. 16 Pegina 1 de 16




                                ESTADO LIBRE ASOCIADO DE PUERTO RICO
                                   TRIBUNAL DE PRIMERA INSTANCIA
                                     SALA SUPERIOR DE SAN JUAN

            VITALIFE INC.                                        CIVIL NOM..: S12019CV13302

              Demandante                                         SALA 907

              vs.
                                                                 SOBRE
            KELLER MEDICAL INC.; ALLERGAN PLC;
            ALLERGAN SALES, LLC.; ALLERGAN                       LEY 75 SOBRE CONTRATOS DE
            SALES PUERTO RICO, INC.;                             DISTRIBUCION; INJUNCTION;
            CORPORACIONES A, B Y C; Y FULANO                     SENTENCIA DECLARATORIA Y
            DE TAL                                               DANIOS Y PERJUICIOS

              Dcmandados



                              DEMANDA ENMENDADA JURAMENTA DA


          AL HONORABLE TRIBUNAL:

                    Comparcce el dcmandante Vital ifc Inc., y por conducto de su abogado quc suscribc, y muy

          respetuosamente exponc, alega y solicita:

                                                 I.INTRODUCCION

                    I..    El presentc caso trata sobrc los actos de tcrminacion ilcgal de los dcrechos de

          distribucion cxclusiva dcl demandainc Vitalife sobrc cicrtos productos medicos fabricados por

          el co-demandado Keller Medical Inc., por instancia de los co-dcmandados Allcrgan plc y Allergan

          Sales LLC., y para bcneficiar al co-demandado Allergan Sales Puerto Rico Inc., en violacion a

           la Ley N6m.75 del 24 de junio dc 1964, segim cnmcndada(10 L.P.R.A. §278 et seq.)("Lcy 75"),

          y en violacion de las disposiciones dcl Codigo Civil quc imponcn la obligacion afinnativa dc

          cumplir obligacioncs contractuales de buena fe y sin cometer actos torticcros. Sc solicitan los

          remedios dc interdict° prcliminar y permanente y los dailos autorizados por la Lcy 75, por las

          Rcglas 56 y 57 dc Procedimicnto Civil, y por la Ley de Injunctions de Puerto Rico (32 L.P.R.A.

          jj 3521-3533). Adcmas, sc solicita cl rcmcdio dc Scntencia Declaratoria de la Regla 59 dc

          Procedimiento Civil, y el de interdicto provisional y permanente para que se declaren nulas varias

          disposiciones contractualcs quc Keller alega le aplican a la rclacion contractual de las panes pero

          quc son contrarias a las Icyes de Puerto Rico y de Massachusetts. Finalmente, se solicitan los

           remcdios y dafios dispucstos por el C6digo Civil con rclacion a actos quc son torticcros y/o quc

          son actos dc cumplimiento doloso o dc mala fc segint los Arts. 1051, 1054-1060 y 1077 del
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 2 of 49



           SJ20190V13302 19/08/2020 11:27:23 am Entrada Num. 16 Pagina 2 de 16




                                                         1 2]


          COdigo Civil dc PR y el Art. 1802 del Codigo Civil.

                                                    11. PARTES

                  2.      El Dcmandante Vitalifc Inc. (en adelantc "Vitalife"), es una corporacion

          organizada bajo las leyes del Estado Libre Asociado,con oficinas principalcs localizadas en 1590

          calle Cavalicri, San Juan, P.R. 00927-6129; Tel.(787) 758-0930.

                  3.      El Dcmandado Keller Medical Inc, (en adclante "Keller"), es una corporacion

          foranca organizada bajo las leyes dcl Estado dc Delaware, con oficinas principalcs localizadas

          en 5 Giralda Farms, Madison N.J. 07940. Keller no esta registrada como corporacian foranca en

          el Rcgistro de Corporacioncs del Departamento de Estado del Estado Libre Asociado de Puerto

           Rico, ni ha sido autorizada a haccr ncgocios en cl Estado Libre Asociado dc Puerto Rico. .E1

           agcnte residente dc Keller es The Corporation Trust Company,con oficinas en Corporation Trust

           Center, 1209 Orange St., Wilmington, DE. 19801; Tel. 302-658-7581. La oficina en Puerto Rico

          del agcnte residente es CT Corporation System, 361 San Francisco Street, Penthouse, Old San

           Juan, PR,00901.

                  4.      El Demandado Allergan Sales, LLC. (en adelantc "Allergan Sales"), es una

           compaiiia de responsabilidad limitada organizada bajo las leyes del Estado de Delaware, con

           oficinas principales localizadas en 5 Giralda Farms, Madison N.J. 07940 y en 2525 Dupont Drive

           Irvine, CA 92612. Allergan Sales es un subsidiaria de la compaiiia matriz Allergan Plc. con cede

          en Irlanda o de la subsidiaria Allergan USA Inc. con cede en California. Allergan Sales no esta

           rcgistrada como corporacion foninca en el Registro dc Corporacioncs del Departamcn to de Estado

          del Estado Libre Asociado de Puerto Rico, ni ha sido autorizada a haccr ncgocios en el Estado

          Librc Asociado de Puerto Rico. El agcnte residente de Allcrgan Sales es CT Corporation System

          (C0168406), 361 San Francisco Street, Penthouse, Old San Juan, PR,00901.

                  5.      El Dcmandado Allergan Sales Puerto Rico, Inc. (en adclantc "ASPR")es una

          corporacion foranca organizada bajo las leycs del Estado de Califomia,con oficinas principales

          en la Carr. 1, Km 21.1, Sector La Muda, Guaynabo, Puerto Rico, 00971-9999. ASPR esta

           rcgistrado como corporacion foranea en cl Registro de Corporacioncs dcl Dcpartamento de Estado

          del Estado Libre Asociado dc Puerto Rico, y esti autorizado a haccr negocios en el Estado Libre

           Asociado dc Puerto RicO. El agcnte residentc de ASPR es CT Corporation System, 361 San
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 3 of 49



           SJ2019CV13302 19/08/2020 11:27:23 am Entrada Num. 16 Pagina 3 de 16




                                                          [ ]


           Francisco Street, Penthouse, Old San Juan, PR,00901.

                  6.      El Dcmandado Allcrgan plc (en adclante "Allergan") es, por infonnacion y

           crecncia, una corporacion pliblica inglesa o irlandcsa, con oficinas administrativas principalcs

           localizadas en 5 Giralda Farms, Madison N.J. 07940. Allergan es la corporacion matriz dc los

           co-demandados Keller, Allcrgan Sales y ASPR.

                  7.      Los co-dcmandados Corporacioncs A,By C son nombres ficticios quc representan

           otras corporaciones y cntidades juridicas que lc son responsablc civilmentc al dcmandante por

           los hechos objeto de esta Demanda pero que su idcntidad al prcscntc se conocc.

                  8.      El co-dcmandado Fulano de Tal es un nombrc ficticio quc rcprcscnta a personas

           naturalcs quc lc son rcsponsable civilmente al dcmandante por los hechos objcto de csta Dcmanda

           pero quc su identidad al presente se conocc.

                                                III. COMPETENCIA

                  9.      Este Honorable Tribunal tienc compctencia a tenor con la Rcgla 3.4 dc

           Proccdimiento Civil, toda ycz que la causa del litigio surgia en San Juan.

                                       IV. JUR1SDICCION IN PERSONAM

                   1 0.   Sc adoptan por rcfcrcncia los parrafos 1-8 dc csta Demanda.

                   1 1.   Este Honorable Tribunal tiencjurisdiccion in pemmican sobrc Keller,quicn es una

           entidad foranca, por razon de sus contactos minimos especificos con el foro de Puerto Rico, a

           tenor con lo dispuesto en la Rcgla 3.1(a) dc Proccdimiento Civil y la jurisprudencia aplicablc.

           Keller ha transado negocios dcntro de Puerto Rico. Keller cs la corporaci6n quc contrato con

           Vitalifc cl mcrcadeo y distribuci6n dc sus productos para implantar implantcs mamarios cn cl

           mcrcado dc Puerto Rico, primcro mcdiantc un Contrato de Distribucian Internacional dc fccha

           25 de octubre de 2011, y luego mediante un subsiguientc Contrato dc Distribucion Internacional

           de fecha 22 de marzo de 2017. Con estos acucrdos Keller le confcria al Demandantc Vitali feel

           dcrecho a distribuir de forma cxclusiva sus productos para implantar implantcs mamarios en el

           mcrcado de Puerto Rico. La intencion dc la partcs al suscribir cstos contratos fuc quc Vitali fc

           continuara con la distribucion exclusiva de los Productos en Puerto Rico quc se inicio en el 201 1 .

           Dichos acucrdos fucron ncgociadbs, en parte, en PuartdRico. Dichos acucrdos dc distribucion

           rcquieren neccsariamente quc sus tarminos y condicioncs se cumplan sustancialmentc en Puerto
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 4 of 49


           SJ20190V13302 19/08/2020 11:27:23 am Entrada Niim. 16 Pagina 4 de 16




                                                         (4)


           Rico. Dichos acucrdos, por operacion de la Ley # 75, crcaron una relaciem contractual dc larga

           duracion, mcdiantc In cual los productos de Keller fucron, y han de set, introducidos y

           mercadeados voluntaria c imencionalmente al mcrcado de Puerto Rico por mcdio de Vitali fc por
                                                                                                        1
           un ticmpo indefinido. La terminacion de los derechos dc Vitalifc Sc realiz6 en abicrta violacion

           dc la Ley 75. Las reclamaciones en el caso de autos se dcrivan dc dicha relacion contractuk

                   1 2.   Este Honorable Tribunal tambien nen jurisdiccion ill personal?' sobrc Al leran

           Sales, quien es una entidad foranea, per raz6n de sus contactos minimos cspecificos con el foro

           dc Puerto Rico, a tenor con lo dispuesto en la Rcgla 3.1(a) dc Proccdimicnto Civil y la

           jurisprudencia aplicablc. Scgiin se alcga en csta Dcmanda,Allergan Sales 11ev6 a cabo la comPra

           dcl 100% dc las acciones de Keller, que cause, y/o motive' la terminacion dc los derechos dc
                                                                                               1
           distribuci6n de Vitalifc protcgidos por la Ley 75 y que son objcto de csta Dcmanda. Pot
                                                                                                      ,
           informacion y crecncia, una vcz Allergan Sales adquirio cl 100% de las acciones de Keller, csta,

           en conjunto con su corporacion matriz Allergan, tomaron la determinacion de terminar los

           derechos dc distribuciem de Vital i fc protcgidos por la Lcy 75 y que son objcto de csta Dernanda.

           Allergan Sales tom6 esta dcterminacion con pleno conocimicnto.que con el lo lc causaba ditties

           a Vitalife, una entidad localizada en Puerto Rico, por lo que Allergan Sales intencionalmentAa

           interfcrido torticeramente con los derechos de distribucion cxclusiva de Vitali lc.

                   1 3.   Este Honorable Tribunal tambien Ilene jurisdiccion in personam sobrc Allergan,

           quien es una entidad foranca, por razOn dc sus contactos minimos espccificos con cl foro'de

           Puerto Rico,a tenor con lo dispuesto en la Rcgla 3.1(a)de Procedimicnto Civil y la jurisprudeneia

           aplicable. Segim se alcga en csta Dcmanda, Allergan propieio la transaccion por la cual A Ilcrian

           Sales adquirio c1.100% de las acciones dc Keller, lo que causo y/o motiv6 la terminaciOn dc

           derechos dc distribucion dc Vitalifc protcgidos por la Lcy 75 y quc son objcto dc csta Dcmaruia.

           Por informaciem y creencia, una vez Allergan Sales adquirio el 100% de las acciones de KellCr,

           esta, en conjunto con so corporacion matriz Allergan, tomaron la detcrminacion de terthinar los

           derechos dc distribucion de Vitalife protcgidos por la Lcy 75 y que son objcto de csta Demancia.

           Evidencia dc elk) es que la carta dcl -24 de encro de 2018 notificando la ten-ninacion de los

           derechos de distribucion del demandante Vitalifc esta suscrita por on oficial de Allergan, lo quo

           significa que la dcterminacion dc terminar a Vitalifc foe tomada,en pane, por Allergan. Allergan
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 5 of 49



           SJ2019CV13302 19/08/2020 11:27:23 am Entrada Niim. 16 Pagina 5 de 16




                                                           [5)


           tomo esta determinacion con plcno conocimiento quc con cllo le causaba datios a Vitalife, una

           cntidad localizada en Puerto Rico, por lo quc Allergan intcncionalmente ha interferido

           torticcramentc con los derechos de distribucion exclusiva de Vitalifc.

                  1 4.       Este Honorable Tribunal tambien tiene jurisdiccion in personam sabre ASPR,

           quicn es una entidad foranea, por razon de sus contactos gcneralcs y contactos minimos

           espccificos con el foro dc Puerto Rico, a tenor con lo dispuesto en la Rcgla 3.1(a) de

           Procedimicrito Civil y Ia jurisprudencia aplicable. Con relacion a los contactos gcncralcs, por

           informacion y creencia, ASPR es titular y/o arrcndataria de sus oficinas principales en Puerto

           Rico localizadas en la Cam 1, Km 21.1, Sector La Muda, Guaynabo. Alli opera un negocio, dc

           distribucion de productos medicos para cl mcrcado dc Puerto Rico, utilizando multiples

           emplcados y contratistas indcpendientes. ASPR utiliza para sus operacioncs propicdad mucblc

           c inmueble localizada en Puerto Rico, empleados y contratistas dc Puerto Rico, facilidadcs

           bancarias y financieras en Puerto Rico, y distribuyc su mcrcancia por todo Puerto Rico. Con

           relacion a los contactos minimos especificos, por infonnacian y crccncia, ASPR es la cntidad quc

           ahora vendc los productos de Keller quc Vital ifc previamente distribuia de forma exclusiva.

           ASPR sabc, o debc saber, quc Vitalife es la entidad con los dcrcchos de distribucion cxclusiva

           sabre los productos dc Keller en Puerto Rico protcgido por la Ley 75, por lo quc ASPR

           intencionalmcnte ha intcrferido torticeramcntc con los derechos de distribucion cxclusiva de

           Vitalife

                 V. ALEGACIONES APLICABLES A TODAS LAS CAUSAS DE ACCION.

                      1 5.   Sc adoptan por refcrcncia los parrafos 1-14 dc csta Demanda.

                      1 6.   Vitalifc es una cmpresa pucrtorriquerla quc se dcdica a la vcnta y distribucion dc

           productos medicos en Puerto Rico.

                      1 7.   Keller manufactura productos medicos para inscrtar y colocar implantes mamarios

           conocidos coma Keller Funnel TM (en adelantc "los Productos").

                      1 8.   Efectivo el 25 de octubre dc 201 1, Keller suscribio un Contrato dc Distribucien

           con Vitalifc, por la cual Keller designa a Vitalifc como su distribuidor cxclusivo para los

           Productos (lo que incluia todas las modificacioncs y adclantos clue Keller adquiricra o rcalizara

           a dichos productos)en Puerto Rico (en adclantc "el Contrato del 2011"). Sc ancja copia del
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 6 of 49



           SJ2019CV13302 19/08/2020 11:27:23 am Entrada NOm. 16 P4ina 6 de 16




                                                         [6]


           Contrato dcl 2011 como Exhibit 1.

                  1 9.    Vitalife cumplio con todos los terminos y condiciones del Contrato de 2011. Ente

           otros, mediantc los csfuerzos dc mcrcadeo de Vital fc, el dcmandante abrio cl mercado de Pucrto

           Rico a los Productos y loero yentas sustanciales dc estos. De hecho, Keller lc notifico a Vitalife

           que estaban "mu)'satisfechos" con las gestiones dc Vitalife de yenta y mcrcadeo dc los ProduCtos

           en Puerto Rico.

                  20.     Posteriormcnte, las par= suscribieron un scgundo Contrato dc Distribucion cl 22

           de marzo de 2017, per el cual Allergan volvio a dcsignar a Vitalife como distribuidor excluSivo

           de los Productos (lo que ahora incluia todos los productos derivados y/o mcjorados dcl Keller

           Funnel TM)en Puerto Rico (en adelante "el Contrato del 2017"). Sc ancja copia dcl Contrato

           del 201 1 como Exhibit 2.

                          Nuevamcnte, Vitali le cumplio con todos los terminos y condicioncs dcl Contrato

           de 2017. Vitalife bajo un poco las yentas de los Productos en el 2017, pero cllo se debio a los

           cfectos de los Huracanes Irma y Maria en Puerto Rico.

                  22.     Ahora bicn, a pcnas solo trcs mcses de quc Keller y Vitalifc suscribieran el

           Contrato dcl 2017, Allcrgan anunciO publicamente cl 7 de junio de 2017 que ya habia acordado

           adquirir la total idad dc las accioncs de Keller. La transaccion acordada cnvolvia Ia compraventa

           dcl 100% dc las accioncs de Keller por Allcrgan Sales, subsidiaria de Allergan. Keller ya cstaba

           negociando la yenta dc sus acciones a Allergan cuando suscribiO cl Contrato del 2017 eon

           Vitalife. Sin embargo, Keller nunca lc informo a Vitalife que cstaba en proceso de ser vendido

           a Allergan Sales. Asi las cosas, el 12 dc junio de 2017, Keller le notifico a Vitalifc una cartaen

           dondc le inform6 formalmente dc su adquisicion per Allergan. Sc ancja copia de csta carta C01110
                                                                                                        4
           Exhibit 3.

                  23.     Keller continuo supliendo los Productos a Vitalifc por varies mcses luego deisu

           adquisicion por Allegan a /raves de la subsidiaria Allergan Sales.

                  24.     No empece cl cumplimicnto por Vital i fc de todas sus obligacioncs, y de crcar un

           mcrcado lucrativo para los Productos en Puerto Rico, Keller lc notifico a Vitalife una carta

           fcchada el 24 dc cncro dc 2018, terminando el Contrato de 2017 por razon de la adquisicion dc

           Keller por Allergan. Sc ancja copia dc csta carta como Exhibit 4. Keller !labia incluido en:el
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 7 of 49



           SJ2019CV13302 19/08/2020 11:27:23 am Entrada NOrn. 16 Pagina 7 de 16




                                                          (71


           Contrato de 2017 un nuevo Parratb 16(b)en donde se autorizaba la tenninacion dc dicho contrato

           si ocurria un cambio en los accionistas que controlaban a Keller. Sin embargo, para tsa fecha

           Keller ya estaba negociando su yenta a Allergan, pero nunca le inform6 de ell° a Vitalife.

                   25.    Luego de la carta dc terminacien, Keller ha cstado mcrcadcando los Productos en

           Puerto Rico a traves de ASPR,to que confirma que Allergan termino los derechos de distribucion

           de Vital i fc para que los Productos fueran vcndidos en Puerto Rico a traves de su subsidiaria local

           ASPR.

                   76.    El 15 dc mayo dc 2018, Vitalife lc notifico a Keller, Allergan, Allergan Sales y

           ASPR una carta de abogado en donde le informo que la terminacion dc los dercchos dc

           distribucion de Vitalife fue un acto ilegal pet-pen-ado en abierta violacion dc la Ley #75. Sc aneja

           copia de csta carta como Exhibit 5. Vitalife nunca recibio respuesta a esta carta.

                   27.     Quc Keller se ha rehusado a reporter los derechos de distribucion de Vtali le y a

           compcnsar a Vitalife por sus derechos de distribucion scgt:in dispone la Ley #75. Tampoco ha

           ccsado de haccr yentas dc los Productos directamente en el mcrcado dc Puerto Rico a traves dc

           ASPR en violacion de los derechos de distribucion exclusiva de Vitalife.

                   28.     Queen todo momento relevante a csta Dcmanda, Vitalife ha cumplido con todos

           los rcquisitos legates para ser considerado un "distribuidor" protcgido por la Ley 37, a saber:(i)

           Vitalife 'ogre) crcar e inerementar un mcrcado para los Productos dc Keller en Puerto Rico; I)

           Vitalife Ilcvo a cabo sus esfuerzos de yenta de dichos productos desde sus oficinas principales

           localizadas en San Juan,Puerto Rico,desdc dondc vendio cstos Productos,entre otros, a medicos,

           hospitales, facilidades rnedico-hospitalarias, planes medicos publicos y privados, y a pacientcs

           individuates; (iii) Vitalife regularmentc compr6 los Productos a prccios al por mayor de

           distribuidor, adquiriendo titulo sobre dicho inventario; (iv) Vitali fe activamente promovio,

           mcrcadeo, y vendio los Productos de Keller por todo Puerto Rico, ccrrando yentas con clientes

           en Puerto Rico;(v) Vitalife tome la instrucci6n y cducacion tecnica nccesaria para podcr vendor

           los Productos de Keller en Puerto Rico, y !love a cabo todas las actividades dc mercadco, yenta,

           servicio y cobro dc un distribuidor; (vi) Vitalife determine, a su entera discrecion, el precio dc

           reventa de los Productos que vendio y neve a cabo todos los cobros por los Productos vcndidos;

          (vii) Vitalife cs la entidad que acordo todos los terminos dc yenta con sus clientes y compradorcs
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 8 of 49



           SJ2019CV13302 19/08/2020 11:27:23 am Entrada 1\10m. 16 Pagina 8 de 16




                                                         1 81


          de los Productos a quicnes les vendio en Puerto Rico; (viii) Vitalife era cl rcsponsable por Ia

          cntrega de los Productos vendidos a los clienics y compradorcs;(ix) Vitalife era la entidad con

          autoridad y capacidad para conceder terminos de credito a los cher-des y compradorcs de „los

          Productos a quiencs les vendio en Puerto Rico; (x) Vitalifc flew') a cabo sus csfucrzos dc

           mercadeo y yenta dc forma independiente,lo quc incluyo prescntacioncs,almucrzos,scminarios,

          etc.; (xi) Una vez Vitalife adquiria cl inventario de los Productos comprado, Ostc era cl

          responsablc por la perdida del mismo ("risk of loss"), y por el pago del fletc y las contribuciones

          qua aplicaran, y ademas era el responsablc ante los clientcs por la garantia, calidad y adccuacidad

           dc los Productos;(xii) Vitalife almaccnaba cl invcntario adquirido dc los Productos en su almacen

           localizado en sus oficinas principalcs; (xi ii) Vitalife asistia y at:in asistc a los clicntcs y

          compradores dc los Productos (gencralmentc medicos y hospitalcs, y planes medicos) sobrc la

           mancra correcta dc utilizar los mismos; y(xiv) Vitalife no recibio ni recibc una comision por la

           yenta de los Productos dc Keller, sino qua su ganancia consistia en la difcrcncia cntrc el preeio

           dc compra y el de rcventa de los Productos.

                                            VI. CAUSAS DE ACC1ON

                                             Primera Causa de Accion

              Sentencia Declaratoria de Nulidad del Contrato de 2017 por Dolo en su Formacion

                  29.     Sc adoptan por referenda los parrafos 1-28 de csta Dcmanda.

                  30.     Que Keller incluido en el Contrato de 2017 un nucvo Parrafo 16(b) en donde Sc

           autorizaba la terminacion dc dicho contrato su ocurria un cambio en los accionistas quc

           controlaban a Keller. Sin embargo, para esa fecha Keller ya cstaba negociando su yenta a

           Allcrgan. No obstantc, Keller nunca lc inform() a Vitalife qua cstaba incluyendo csc nucvo

           Parrafo 16(b) en el Contrato del 2017 porque ya estaba negociando su vcnta a Altergan.

                  31.     Qua cl acto de Keller de ariadir cl nucvo Parrafo 16(b) en cl Contrato dc 2017 sin

           informarlc a Vitalife qua asta ya cstaba negociando su vcnta a Allergan constituyc una

           maquinacion insidiosa y un dolo quc anula el Contratb de 2017.

                  32.     Procede quc cl Honorable Tribunal dicta una Sentcncia declarando qua el Contrato

           del 2017 es nubo por razon de dolo segiin los Articulos 1221 y 1222 dcl Codigo Civil (31

           L.P.R.A. §§ 3408-3409), y qua la relacion contractual entre Keller y Vitalife cstaba gobcrnada
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 9 of 49



           SJ20190V13302 19/08/2020 11:27:23 am Entrada Num. 16 Pegina 9 de 16




                                                           1 91


           por cl Contrato dcl 201 1 y la Lcy 75.

                                              Scgunda Causa de Accion

                                    Terminacion Sin Justa Causa de la Relacion
                                de Distribucion Exclusiva en Violacion de In Ley #75

                  33.     Sc adoptan per referenda los parrafos 1-32 dc csta Dcmanda.

                  34.       Vitalifc es un "distribuidor" protegido por la Ley #75.

                  35.     Que la terminacion per Keller de los derechos dc Vitalifc de distribucian exclusiva

           dc los Productos en Puerto Rico constituye una tcrminacion sin justa causa en violacion de la Lcy

           #75.

                  36.     Se solicita quc Sc compensc a Vital fc bajo la .Lcy #75 con una cantidad no menor

           dc S1,000,000.00 por todos los dailos cconomicos compcnsablcs causados per la tcrminacion

           ilegal de la distribucion exclusiva dc los Productos.

                  37.     Para cvitar quc Vitalife contink sufricndo danos irreparablcs, cl demandantc

           requiere dc un injunction preliminar bajo cl Articulo 3-A dc la Ley #75(10 L.P.R.A. § 278b-11),

           ordcnandole a Keller a volvcr a suplirle a Vitalife los Productos bajo los mismos termino y

           condiciones prcviamcntc acordados, y prohibicndole a Keller a yonder los Productos en Puerto

           Rico a travos dc ASPR o por algim otro tercero que no sea Vital ife.

                  38.     Se solicita adernas un injunction permanente bajo la Rcgla 57 dc Proccdimicnto

           Civil, los Arts. 1051 y 1077 dcl Codigo Civil dc PR (31 L.P.R.A §§ 3015 & 3052), y la Lcylde

           Injunctions de Puerto Rico(32 L.P.R.A. §§ 3521-3533)ordcnandole a Keller a suplirlc a Vitalifc

           los Productos bajo los mismos terminos y condiciones previamente acordados y prohibicndo a

           Keller a vender los Productos en Puerto Rico di rectamente o a traves dc algin tercero quo no sea

           Vitalife, a mcnos de quo primer° ocurra justa causa segim dcfinido por la Lcy 75 y Isu

          jurisprudencia.
                                                                                                          J
                                              Tercera Causa de Accien

                        Dolo y Mala Fe en el Cumplimiento del Contrato de Distribucion

                  39.     Se adoptan per refcrcncia los parrafos 1-38 de esta Demanda.

               . 40.      Tanto el Articulo 89 del COdigo de Comercio .(10 L.P.R.A. § 1309) como,c1

           Articulo 1210 del C6digo Civil (31 L.P.R.A. § 3375)disponcn quc todo contrato(quc contenga

           objeto y causa)se perfecciona con el mcro consentimicnto, y dcsdc cntonces obliga a las part
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 10 of 49



           SJ2019CV13302 19/08/2020 11:27:23 am Entrada NOm. 16 Pa:gina 10 de 16




                                                         [101


           contratantcs no solo al cuinplimicnto dc lo expresamente pactado, sino tambion a todas las

           consccucncias que, segim su naturaleza, scan conformes a la buena fc, al uso y a la icy.

                  41.     La buena fc, en particular, "Es una fucntc que produce 'espcciales deberes; de

           conducta exigiblcs en cada caso, de acuerdo con la naturalcza de la relacion juridica y con la

           finalidad perseguida por las partcs a traves de      Oriental Fin. Servs. v. Jose Juan Nicvcs 172

           D.P.R. 462, 471-472(2007).

                  42.      A tenor con el Articulo 89 dcl Cadigo de Comcrcio y cl Articulo 1210 del Codigo

           Civil, los demandados venian obligados a no terminar los dercchos de distribucion cxclusival dc

           Vitalifc a mcnos quo hubicra una justa causa.

                  43.     Que la terminacion injustificada por Keller dc los derechos dc distribucion

           exclusiva de Vita life, y la consabida yenta de los Productos por Keller directamentc en Puerto

           Rico por conducto de ASPR, son actos dc mala fc en el cumplimiento dc las obligacioncs

           contractuales,lo que a su vcz constituyc un acto dc incumplimicnto de contrato y/o cumplimicnto

           doloso y/o negligente en violacion dc los Articulos 1054-1060 del Codigo Civil. Por lo tanto,

           Vitalifc ticne derecho a la resolucion dcl Contrato dc Distribucion segan el Articulo 1077 dcl

           Codigo Civil, y'al resarcimiento de (tidos los danos y perjuicios.

                  44.      Sc solicita que se compense a Vitali fc por cl incumplimicnto de contrato yto

           cumplimiento doloso ode mala fc con una cantidad no menor de $1,000,000.00.por todos los

           dafios sufridos y/o causados por dicho incumplimiento, lo clue incluyc el resarcimiento de

           cualquier dano sufrido no previsible.

                  45.     Para evitar que Vitalifc continne sufriendo dafios imparables,este requiem dc un

           injunction preliminar y dc on injunction pennanente bajo las Reglas 56 y 57 de Proccdimiento

           Civil, los Arts. 1051 y 1077 dcl COdigo Civil dc PR (31 L.P.R.A. §§ 3015 & 3052), y la Ley dc

           Injunctions dc Puerto Rico(32 L.P.R.A. §§ 3521-3533) ordenandole a Keller a volvcr a suplirlc

           a Vitalifc los Productos bajo los mismos terminos y condicioncs previamente acordados y

           prohibicndo a Keller a vender los Productos en Puerto Rico directamcnte o a traves de algun

           tercero clue no sea Vitalife, a mcnos de que primcro ocurra justa causa segun definido por.la Ley

           75 y su jurisprudencia.
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 11 of 49


           SJ20190V13302 19/08/2020 11:27:23 am Entrada NOm. 16 Pegina 11 de 16




                                               Cuarta Causa de Accion

                                      Sentencia Declaratoria c Injunction
                                Anulando Clausulas de Seleccien de Ley y de Fore

                  46.     Sc adoptan por racrencia los parrafos 1-45 dc csta Demanda.                     1

                  47.     El Contrato de 2011 conticnc una clausula de seleccion de Icy, y cl Contratd de

           2017 contiene clausulas de seleccion de Icy y de seleccion dc foro quc son invalidas segiin la Ley

           #75.

                  48.     Quc cl Articulo 4 de la Ley #75(10 L.P.R.A. § 278c) prohibc la rcnuncia dc los

           dercchos provistos por dicha Icy como sigue:

                  "Las disposicioncs dcl prescntc capitulo son dc orden pOblico y por tanto los
                  derechos que talcs disposiciones dcterminan no pueden renunciarse. Estc capitulo,
                  per scr de caractcr rcparador, dcbcra intcrprctarse liberalmcnte para la Inas cficaz
                  proteccion de talcs del-echos; en la adjudicacion de las reclamacioncs quc surjan
                  a su amparo, los tribunalcs dc justicia reconoceran los refcridos dercchos a favor
                  de quicn cfectivamente tcnga a su cargo las actividades dc distribucion, no empccc
                  las estructuras o mccanismos corporativos o contractualcs quc cl principal o            1
                  conccdcnte pueda haber creado o impucsto para encubrir la verdadcra naturalcza
                  dc la rclaci6n establccida."

                  49.     Quc tanto las clausulas de seleccion de Icy como la clausula de seleccion de ['tiro
                                                                                                         l
           concenidas en los Contratos del 201 1 y del 2017 son nulas c ineficaccs bajo cl Articulo 3B de la

           Ley #75 (10 L.P.R.A. § 278b-2) el coal disponc como siguc:

                  "Los contratos dc distribucion a que Sc refierc el presente capitulo sc inteipretaran
                  de conformidad con, y Sc regiran por las lcycs dcl Estado Libre Asociado de                 1
                  Puerto Rico, sicndo nula toda estipulacion en contrario.

                  Sc considcrard igualmente en contravencion a la politica pUblica que in forma cstc
                  capitulo y, por cnde, nula c inexistente, toda estipulacion quc obliguc a tin
                  distribuidor a dirimir, arbitrar o litigar fuera dc Puerto Rico, o bajo leyes orcglas
                  dc derccho foraneas, cualquier controvcrsia quc surja en torn° a su contrato dc
                  distribucion."

                  50.     Quc proccdc quc estc Honorable Tribunal dictc una scntencia dcclaratoria segun

           la Reela 59 dc Proccdimiento Civil, declarando las clausulas dc scleccion de Icy y dc scleccion

           de foro contcnidas en los Contratos del 201 1 y 2017 son nulas, ineficaces c inaplicables por s.cr
                                                                                                           •
           contrarias a los Articulos 3B y 4 dc la Ley #73. Ademas, procedc que se dicte un Injunction

           preliminar y permanente prohibiendole a los demandados a aplicar y/o a poncr en practica las

           clausulas nulas de scieccion de Icy y de seleccion de foro contcnidas en los Contratos entre ends.

                  51.     Ademas,las clausulas de selccciOn dc Icy y dc seleccion dc foro contenidas en los

           Contratos del 2011 y 2017 tambion son nulas, ineficaces c inaplicablcs bajo la Ley de Florida.
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 12 of 49



           SJ2019CV13302 19/08/2020 11:27:23 am Entrada NOm. 16 Pagina 12 de 16




                                                        (12)


           For ende, proccdc que este Honorable Tribunal dictc una scntcncia declaratoria segun la Rcgla

           59 dc Procedimiento Civil, declarando las clausulas dc selcccion de Icy y de scleccion dc foro

           contcnidas en cl Contrato nulas, ineficaccs c inaplicables por scr contrarias a la propia Icy dc

           Florida. Ademas, proccdc quc sc dictc un Injunction preliminar y permanente prohibiendole a

           los dcmandados a aplicar y/o a poner en practica las clausulas nulas dc seleccion de ley ytic

           scleccion dc foro contcnidas en los Contratos entre cllos.

                                              Quinta Causa de Accion

                                     lnterferencia Torticera bajo el Art. 1802

                  52.     Sc adoptan por rcfcrcncia los parrafos 1-51 de esta Dcrnanda.

                  53.     Los co-demandados Allergan, Allcrgan Sales y ASPR, intencionalmentc y con

           plcno conocimicnto dc la relacion contractual de distribucion exclusiva existcnte entre Keller y

           Vitalifc han interferido ilegal c intencionalmente en dicha relacion, con cl conscntimicnto dc

           Keller, para lograr apropiarsc para si dc los dcrechos de distribuci6n cxclusiva dc los Producios

           en Puerto Rico. Ello constituyc un acto de interfcrencia torticcro bajo cl Articulo 1802 dcl

           Codigo Civil. En el caso particular dc ASPR,sus Yentas de los Productos con conocimicnto de

           los dcrechos de exclusividad de Vital ife constituye un acto dc intcrferencia torticcro segUnilo

           resuelto en General Office Pros. Corp. V. A. M. Capcn's Sons, Inc., 115 D.P.R. 553(1984). .

                  54.     Que los actos dc interferencia torticcra perpetrados por Allergan, Allergan Sales

           y ASPR le han causado, y continUan causandole a Vitalifc, darios en una cantidad no mcnor de

           $1,000,000.00, lo que incluye las ganancias que Vitallifc dejara dc percibir dc los Productos que

           ASPR vcndc ilegalmentc en Puerto Rico.

                                               Sexta Causa de Aceitin

                                      Sentencia Declaratoria para Declarar
                                     Nulidad de Contratos en Dario a Tercero

                  55.     Se adoptan por referencia los parrafos 1-54 dc csta Dcmanda.

                  56.     Quo Keller ha establccido rclaciones contractuales de distribucion dc los Productos

           en Puerto Rico con ASPR y/o otros tercet-as, las cualcs son nulas por scr contratos que en dark)

           a tcrcero segim Dennis v. City Fed. Says. & Loan Ass'n, 121 D.P.R. 197(1988).

                  57.     Procede que cstc Honorable Tribunal dictc una Sentencia Dcclaratoria dcclarando

           nulos dichos contratos entre Keller y ASPR y/o otros taccros scgim Dennis v. City Fed. Says. &
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 13 of 49


           SJ2019CV13302 19/08/2020 11:27:23 am Entrada N0m. 16 Pagina 13 de 16




                                                         [ 13]


           Loan Assn, 121 D.P.R. 197 (1988).

                                              Septima Causa de Accion                                      I"

                                        Daiios y Perjuicios bajo el Art. 1802

                    58.    Sc adoptan por referencia los parrafos 1-57 de csta Demanda Enmcndada.

                    59.    Los Demandados han llevado a cabo actos negligentes y/o intencionales dirigidos

           a privar a Vitalifc dc su distribucion cxclusiva dc los Productos en Puerto Rico, los cuales lc I an

           causado daiios a Vitalife. Entre otros, Keller esta vendiendo los Productos directamentc en Puerto

           Rico a traves de ASPR en violacion de los derechos de Vitalife de distribucion cxclus va

           protcguidos por la Ley 75. Ellos constituyen actos torticcros bajo el Articulo 1802 dcl Cod go

           Civil.

                    60.    Quo los actos negliecntes y/o intencionales de los demandados para priv4r a

           Vitali fc dc sus derechos de distribuci6n lc han causado, y continuan causandolc a Vitali fc, dai)os

           en una cantidad no menor dc $1,000;000.00.
                                                                                            1
                    POR TODO LO CUAL, muy respctuosamente se solicita quo el Honorable Tribunal

           declare CON LUGAR la prescnte Dcmanda, DETERMINE quo la tcrminaci6n dc los dcrechos

           de distribucion de Vitalife fue un acto on violacion de la Lcy #75 adcmas dc un acto ,c1c

           cumplimiento doloso o dc mala fc, un acto torticcro, y un acto de interfercncia torticcra, y queen

           su consccucncia, CONDENE a los dcmandados al pago de as cantidades aqui rcclamadas.

                  Se solicita tambien quo se DICTE la Sentencia Declaratoria declarando:(I)cl Contrato
                                                                                                       1
           del 2017 nub o por dolo en la forrnacion;(2)quo las clausulas de scicccion dc by y dc selcccion

           de foro contcnidas los Contratos del 201 1 y 2017 son nulos y contrarios a la Ley 75; y(3)quo los

           contratos de distribuci6n dc los Productos cntrc Keller y ASPR y/o otro tcrccro cs nub o por scr
                                                                                                         1
           contratos en dario a terccro.

                    Se solicita tambien quo se DICTE el ecirrespondiente Injunction preliminary permanctite

           prohibiondole a Keller a aplicar y/o a poncr en practica las clausulas nulas de seleccion de lc y

           de selcccion dc foro contcnidas on los Contratos cntrc las partes, y se DICTE los injunctions

           preliminares y permanentes aqui solicitados rc-cstableciendo Ia relacion de distribucion! y
                                                                                                          1
           prohibiendo a Keller vender los Productos en Puerto Rico directamcntc o a traves de algOn tercero
                                                                                                          1
           quo no sea Vitalife, a menos de quo primer° ocurra justa causa segiin dcfinido por In Ley 75 y iu
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 14 of 49


            SJ2019CV13302 19/08/2020 11:27:23 am Entrada Num. 16 Pagina 14 de 16




                                                       [14)


           jurisprudencia, y le ORDENE a Keller qua lc reembolse a Vitalife todos los gastos, costes y

            honorarios dc abogado quc dicha parte dcmandante incurra en cl plcito dc autos.

                   RESPETUOSAMENTE SOMET1DO.

                   En San Juan, Puerto Rico, hoy -18- dc agosto dc 2020.

                                                        BUFETE LUIS A. MELENDEZ-ALBIZU
                                                       (Abogado dc la Parte Dcmandantc)
                                                        1 17 Ave. Dc Diego,
                                                        Urb. San Francisco,
                                                       San Juan, P.R. 00919-5602
                                                       Tel.(787)313-0283
                                                        Email: LMAamelendezalbizulaw.com
                                                        Email: melendezalbizulawegmail.com        4


                                                       s/Lcdo. Luis .4. Melemdez Albizu
                                                       LIC. LUIS A. IvIELENDEZ-ALBEZU
                                                       RUA Tribunal Supremo Nam. 9,187
                                                       Colcgiado Muriel-0: 10440
           /003
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 15 of 49


            SJ2019CV13302 19/08/2020 11:27:23 am Entrada Num. 16 Pagina 15 de 16



                                         ESTADO LIBRE ASOCIADO DE PUERTO RICO
                                            TRIBUNAL DE MUMMA INSTANCIA
                                              SALA SUPERIOR DE SAN JUAN


                    VITALITE INC.                                         CIVIL NUM..: SJ2019CV13302

                      Demandante                                          SALA 907

                      vs.
                                                                          SOBRE
                    KELLER MEDICAL INC.; ALLERGAN PLC;
                    ALLERGAN SALES, LLC.; ALLERGAN                        LEY 75 SOBRE CONTRATOS DE
                    SALES PUERTO RICO, INC.;                              DISTRIBUCION; INJUNCTION:
                    CORPORACIONES A, BY C; Y FULANO                       SENTENCIA DECLARATORIA Y
                    OCTAL                                                 DAFIOS Y PERJUICIOS

                      Demandados



                                               DECLARACION JURADA DE
                                              CARLOS A.SANCHEZ VAZQUEZ


                            YO. CARLOS A. SANCHEZ VAZQUEZ. mayor de edad, casado, Presidente de

                   Vitalife Inc. ("Vitalife"), y vecino del Municipio de San Juan, declaro bajo juramento lo

                   siguiente:

                            I.       Que mis circunstancias personales son Ian antes indieadas.

                            2.       Que soy Presiciente del Vitalife.

                            3.       Que Vitali fe esti radicando una Demattda Enmentlada Juramentada.

                            4.       Que los heehos expuestos en la susodicha Demanda Ettmendada Juramcntada son

                   ciertos segun mi mejor saber y conocimiento personal.

                            S.       Que suscribo esta Declaration Jurada bajo juramento pars dar fe de la veracidad

                   de lo anterior.

                        En San Juan. Puerto Rico boy I          de agosto del 2020.




                   AFIDAVIT NOM.:             :4/




                           JURADO Y suscarro ante nil por CARLOS A. SANCHEZ VAZQUEZ, de as
                   eircunstancias personales zones &scrims. a quien cloy fe de identificar mediante su Lim-16a de
                   Conducir Nino.        oc 7                  expedida pot el Departamento dc TransportaciOn y
                   Obras Publicas del Estado Libre Asociado de Puerto Rico,yin cual tiene sit firma y rctrato a tenor
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 16 of 49


           SJ2019CV13302 19/08/2020 11:27:23 am Entrada NOm. 16 POgina 16 de 16



                                                                  1 21


                  con el Aniculo I 7(c) de la Ley Notarial de Puerto Rico vigente. Per Is presence Sc cenifica qua
                  adheri el Sello pars la Sociedad para Asistencia Legal al margen de Is nota con-espondiente al
                  presence afidavit inscrito en mi libro de Testimonios. y cancele el misma con no sello notarial o
                  con um marca clara y visible. Ademas, adheri en este afidavit la otra estampilla des Sociedad
                  pars Asistcncia Legal y cancele is rnisma con mi sello notarial o con uric mama clara y
                  En San Juan, Puerto Rico, boy dia /r de agosto de 2020.




                                                                                   /NOTAR1O.PUBLICO—\\




                                                         9)91
                                                   09/13/2020
                                                        55.03
                                       Sella de Asktentia troll
                                   110076-2920-0813.0754916.1
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 17 of 49


            SJ2019CV13302 19/08/2020 11:27:23 am Entrada Num. 16 Pagina 1 de 12




                    Keller Medico                               nc.


                         International Distributor Agreement


                                       Between

                                     Vitalife, Inc


                                   As "Distributor"


                                         A nd


                                 Keller Medical, Inc.


                              Dated: 25 October 2011




                                                                         Puce 1 of 12



                                                                           Exhibit 1 '
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 18 of 49


                   SJ2019CV13302 19/08/2020 11:27:23 am Entrada Num. 16 Pegina 2 de 12




             This International Distributor AgreCirleill (this "Agreement") is made as of 1 November 2011 (the
             "Effective Date") by and between \Indite. Inc.(-Distributor") with its principal offices at 1590 Cavalieri
             Street San Juan, PR 00927 and Keller :Medical. Inc.(the "Supplier",I with its principal offices at 609 SE
             Central Parkway. Stuart. FL , USA. 34994.


        I n consideration of the mutual promises contained herein, the parties agree as follows:


        I.         DEFINITIONS

       (a)         "Confidential Information" means such data or information as maybe disclosed to the Distributor or
                  to which the Distributor is given access by (i) the Supplier or (ii) nominated parties on the Supplier's
                  behalf for the purposes of this Agreement and which by its nature is confidential. Examples of
                  Confidential Information include data or information about the business or affairs of the Supplier abota
                  their Products, designs, materials, technology. formulae, fabrication methods or research activities.
                  Confidential Inform ation may also include, and encompasSes (but is not limited to.) data made
                  available by manufacturer of the Products, or manufacturers of raw materials which are used in the
                  Products. Confidential Information may he disclosed orally or in writing. All information or data
                  disclosed or for which the Distributor is given access for Registration purposes is to he deemed
                  confidential.

       (b)        "The Territory" shall mean Puerto Rico and Its Caribbean.

       (c)        "Products" shall mean the Keller FunnelTm products described in this Agreement, hereto as
                  a mended from time to time, includinu all modifications and improvements introduced or aCquired
                  from time to time by the Supplier.

        Id)       "Intellectual Property" means any patent. copyriuht. registered or unreuistered design,'frit& Mark
                  (whether reuistered or unregistered), trade names, database rights or any other industrial or
                   intellectual property righ t of thc Supplier, including those subsisting in respect of the Products.
                  a nd applications for any of the foregoing;

       (c)        "Registration" means all registrations. permissions. COIISCIllS, approvals or licenses (including.
                  without limitation, those required to be made with or given by (as appropriate) any
                  governmental department. or any body constituted under the law of the Territory for licensing ;
                  or other regulatory purposes relating to the Products) required to enable the Products to be
                  lawfully marketed, distributed and sold in the Tenitory and "Registrations" shall be construed
                  accordingly.

                  "Regulatory Body" means any government department or any body constituted under any
                  a pplicable laws for licensine or other regulatory purposes relating to the Products and whose
                  approval, permission or COnSent. is required to enable the Products to he lawfully marketed,
                  manufactured, distributed and sold in the Territory.

       (g)        -Trade Marks'. means

                 (i)       the Trade Marks (if any) which (in the case of a registered trade mark) are
                           registered in the name of the Supplier or (in the case of unreeistered trade marks)
                           are the properly oldie Supplier and which (in either case) arc used by the
                           Supplier as at the dare of this Agreement on or In relation to the Products:



                                                                                                               Page of 12 ;



                                                                                                                Exhibit 1
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 19 of 49


               SJ20190V13302 19/08/2020 11:27:23 am Entrada Num. 16 Pagina 3 de 12




              (ii)     such other Trade Marks as are used by the Supplier on or in relation to the Products at
                       a ny time during this Aereement.

       (h)    The headings to the clauses in this Aereemem are for convenience only and shall not affect the
              construction hereof.


        2.    APPOINTMENT

       (a)    With effect from the date hereof. the Distributor is hereby appointed exclusive distributor al the
              Supplier for the Territory, for the purpose of holdinc stocks of and distributing by way of sale.           •
              t he Products for the period and on the terms set out below.


        3.    PRODUCT

       (a)    For the purpose of this Agreement. the Product is the Keller Funnel.",provided by the Supplier to the
              Distributor, in case lots o16 boxes(30 Funnels per case). .'\ single box of product contains 3 each.
              individually packaeed. sterile. Keller Funnels". Product code: KS-005.

       (b)    The Supplier shall be entitled. by giving one month's notice in writing to the Distributor,
              to extend the scope Of this Agreement to include any product manufactured or supplied by it,
              or to remove from the scope of this Agreement any obsolete Products providedbe tieSupplier.


              TERMS OF SUPPLY

        tal   The supply of all Products from the Supplier to the Distributor shall be governed by the Supplier's terms
              and conditions of sale, as amended from time to time., except in so far as they are
              inconsistent with the express terms of this Agreement. Delivered Products by the Supplier to the
              Distributor skill be at the Distributoes risk.

              Notwithstanding any other provision of this Agreement. the Supplier reserves the right to decline to
              accept any order or part ofany order for the Products received front or through the Distributor.


        5.    PRICES
       (a)    The transfer price payable by the Distributor for Products as described in 3(a) shall hens fellows:

              Transfer Price:

              Pe: each sterile Keller Funnel"'                                                S 50.(/0

              I Case of(t boxes of KS-005 - I box of 5 each Keller Funnels"                  $1500.00

       (b)    As mentioned in 3(Odle products are packaged in box lots that contain 5 (live) each individually
              packaged, sterile. Keller Funnels".

       (c)    The prices payable under sub-clause(a) may nced lobe increased from time to tittle. at the discretion of
              the Supplier, provided that the Supplier shall give 45 days' written notice to the Distributor ofany such
              increase, the Supplier shall use reasonable endeavors to not increase prices during the term of this
              agreement.
                                                                                                           Page 3 of 12



                                                                                                            Exhibit 1
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 20 of 49


              SJ20190V13302 19/08/2020 11:27:23 am Entrada Num. 16 Pagina 4 de 12




        6.   TERMS AND CONDITIONS OP SALES

       (a)       terms of du:sale:

             A payment of50% attic purchase order placed by the Distributor is due prior to the Supplier processing any
             order for shipment. The remaining balance of50% is due hm the Distributor on receipt of the shipment by
             the (Distributor. The Distributor may provide payment by electronic wire transfer, credit card or any other    ,
             means that is acceptable to the Supplier. The Supplier reserves the right to review and change the method
             of payment it will accept at any time. Once an order from the Distributor is accepted by the Supplier. and the •
             50% payment for the order is received, the Supplier will process and ship the order to the Distributor.


       (b)   Products shall be packed in Manufacturer's standard shippinu cartons and ddivered to Distributor's
             carrier F.O.B., Manufacturer's distribution site. On their delivery, title and risk shall pass to
             Distributor. Manufacturer shall deliver Products to the carrier selected by Distributor. In the event that
             Distributor does not provide written notice of such carrier. Manufacturer shall select the carrier. All
             freight. insurance. and all related shipping costs where applicable. skill be paid by Distributor.
             Products shall he packed in ivlanufacturer's standard shipping cartons suitable lOr air or sea bundliog.

       (d)   The Distributor warrants that it is net. at the time of enterinv into this Agreement. insolvent and
             knows of no circumstances which would emit lc any creditor to appoint a receiver or.to
             petition for winding up or to exercise any other rights over or a uainst its assets.




             DUTIES OF THE DISTRIBUTOR


       (n)   At its own cost. the Distributor will use its best endeavors to introduce. sell, and at all
             times to actively promote and extend the sale of all Products in all parts of the Territory. to all
             surgeons, hospitals. surgery centers, and private practices that eneage in the practice of providing and
             performing primary and reconstructive breast auumentation, including participation in tenders and
             attendance as an exhibitor at all major congresses relevant to the products in the Territory. 'Otis
             provision is (lithe essnneo rift his Anhnnenr, and the basis run which the Supplicr has consented to
             enter into il, and any failure by the Distributor to carry out the provisions of this sub-clause
             shall be deemed to be a breach of the Aureement.
       (b)   On an annual basis. Distributor will submit to Manufacturer its marketine plan, prepared by
             Distributor in good faith, for the Products. in the Territory. Such plan shall include. at minimum.
             anticipated quantities of the Products to be purchased: estimated sales volume; promotional ohms and
             activities, and information on competitive products. For planntng purposes, distributor will in good
             faith, supply on a quarterly basis a projection of required quantity of sterile product for sale and
             sample product for training.
       (c)   In purchasing the Products, ihe Distributor's bound by the Supplier's conditions of sale and Iron
             time to time the Supplier may make modificatiens in selling :he Products. The Distributor further
             agrees that it will not make any promises. representations. warranties or guarantees with reference
             to the Products except as are consistent with those conditions or as arc expressly authorized in
             wri;inu by the. Supplier.




                                                                                                              Pagc 4 of 12 .



                                                                                                               Exhibit 1 •
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 21 of 49


                 SJ2019CV13302 19/08/2020 11:27:23 am Entrada Wm. 16 Pegina 5 de 12




       (d)      The Distributor will use onlv marketinu and advertising material for the Products which
                incorporates the Trade Marks, and has been approved by the Supplier in terms of content, design
                and artwork and comply with any directions or guidelines in relation thereto issued by the Supplier
                from time to time.

                The Distributor will not incur any liability on behalf of the Supplier nor in any way purport
                either to pledge the Supplier's credit or to accept any order or to make any contract binding upon
                the Supplier.

                The Distributor will promptly bring to the notice of the Supplier any information which it now
                has or may be received by it in :he future which is likely to be of interest. use or benefit to the
                Supplier, in relation to the morketinu of the 'Products whether in the Territory or otherwise.

                The Distribmor will not alter the ProdUCL, Cr their packa 2111 , and comply fully with the legal
                a nd health requirements for the Products and their use, sale and traceability in the Territory.

                 Notwithstanding termination ofthis Agreement, the Distributor will retain for a ininimum period of
                (5) live years. all traceability records, including Lot Numbers, and will comply fully with the
                Suppliers' instructions for any recall of Products or requests For information regarding traceability of
                any Product. Traceability records will not be destroyed without the written authorization of the
                 Supplier.

                In dcalinu with or handling the Products. the Distributor will follow the reasonable instructions
                of the Supplier, and will provide storage for the Products to a standard so as to ensure no
                contamination or infection thereof. and no deterioration in the quality or appearance thereof.

                Keep the Supplier fully informed of any change in the shareholdings or control of the Distributor
                or management of its business.

                In the event of t dispute arising between the Distributor and a custOnier or prospective
                customer, the Distributor will inform the
                                                        h Supplier am. provide 1 -upp-er
                                                                                     C    1;  w.t.ic.ent-s
                                                                                               ;1 1     11 of
                                                                                                            1
                circumstances of the dispute and Distributor w...  ill 1101 enter into any compromise in respect of t
                or release any debt wit lout the prior written consent of the Supplier.

        t ll    The Distributor will submit to the Supplier. lull details and copies of all reports.
                a pplications, submissions and correspondence to any government department or Regulatory Body.
                which have. been compiled for Registration or other purposes in terms of this Agreemen:.
                Furthermore, the Distributor will also submit to the Supplier any decisions, determinations.
                certificates and other documentation which It receives from any government department or
                Regulatory Body in relation to Registration matters or otherwise for the purposes of tins Agreement.

        I ra)   The Distributor acknowledges that such Intellectual Property rights as subsist in the Products and .
                the process of their ma»ufacture belong to the Supplier. and the Distributor will etisure that it takes
                a ll Steps as the Supplier may require to saleeuard such interests in such Intellectual Property and.
                wiil ensure that such Intellectual l'roperty is clearly marked as confidential and proprietary to I
                the Supplier (as appropriate). In addition. the Distributor will ensure that it properly notifies
                any Regulatory Body in the Territory to whom it makes any report, ,ipplicat ion or submission oldie
                rights given to the Supplier under this Agreement with respect to Registrations.

       (0)      The Distributor will conduct its business generally in   accordance with   all a ppl cable laws ancl
                regulatory requirements.



                                                                                                                 Page 5 oil?



                                                                                                                 Exhibit 1
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 22 of 49


              SJ2019CV13302 19/08/2020 11:27:23 am Entrada Num. 16 Pegina 6 de 12




       (0)   The Distributor will Indemnify and keep indemnified the Supplier from and against any and all loss
             damages or liability (whether criminal or civil )suffered, and legal fees or costs incurred by the
             Supplier resulting from a breach of this Agreement by the Distributor including any ae.t. of
             neglect or default of the Distributor's agents. employees. licensees or customers.


       (p)   Prohibited Sales. Distributor aerces not to sell, and agrees to use commercially reasonable efforts to
             ensure that Distributor's avents and customers do not sell or use, any of the Products outside or the
             Territory.



       S.    DUTIES OF THE SUPPLIER

       tal   The Supplier hereby undertakes mid sprees with the Distributor that it will, at 311 times while
             this. Agreement is in force. observe and perform the terms and conditions hereof,

             (i)      The Supplier agrees to use reasonable commercial efforts to fulfill orders received from
                      t he Distributor, but shall be under no liability to the Distributor for any delay or failure to
                      make delivery of Products. other than a delay or failure caused by its own willful default
                      to comply with the terms ° fan order accepted by it.

             tit)     the Supplier :Imes to supply to the Distributor or (alternatively. at the Supplier's discretion)
                      directly to any Regulatory Body such information relating to the Products manufactured by
                      t he Supplier which thc Distributor may reasonably require. to citable the Distributor to
                      register. promote and sell the Products in the Territory.

                      the Supplier may decline to supply to the Distributor information relatine to the Products or
                      such similar products which is valuable proprietary information of either the Supplier
                      or third parties

             t int)   thc Supplier selves, for the duration of this Agreement. to provide the Distributor v.,ith such
                      technical advice as the Distributor shall reasonably require in order effectively to carry on its
                      business relating to the Products.



             PRODUCT LEVELS

       (a)   The "term alibis Agreement" shall mcan the period of 24 months commencing on the effective (lace
             of this agreement.

       (b)   The Minimum Number of 60 cases of KS-005 will be purchased by the Distributor limn the Supplier
             in the term of this Agreement per the following schedule:

             (i)      Minimum Number of 20 cases of KS-005 shall be be purchased per the tirsi 12 months
                      of the term of this Agreement. according to the t011owinf schedule:

                      I nitial Opening Stocking Order in the First Quarter                    4 Cases of Product
                      Second Quarter( Feb 12- Apr 12)                                         4Cases of Product
                      Third Quarter(May 12- July l'21                                         6 Cases of Product
                      Fourth (Marta( Aug 12-Oct 12)                                           fiCases of Product


                                                                                                             Page 6 of l2



                                                                                                              Exhibit 1
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 23 of 49


                  SJ2019CV13302 19/08/2020 11:27:23 am Entrada NOm. 16 Pagina 7 de
                                                                                   12




                  Oil      Minimum Number o140 cases of KS-00.5 shall be purchased during the second 12 months of
                           the term of this Agreement according to the following schedule:


                          First Quarter (Nov 12- Jan (3)                                          3 Cases of Product
                          Second Quarter (Feb 13-Apr 13)                                          10 Cases of Product
                          Third Quarter (May13-July 13)                                            1 2 Cases of Product
                          Fourth Quarter( Aug I 2-Oct 13)                                         [(Cases of Product

           Cc)    If the Distributor shall fail to purchase from the Supplier the Minimum Number of Cases of the
                  Products as specified, then the Supplier shall be entitled to either terminate this Agreement. or
                  seek a remedy that may modify the Minimum Order requirements in sub-clause ,/ (b)(i)

           Id)    In addlion to the intial stocking order Keller Medical will provide sit the distributors expense the
                  fofowing marketing inateria Is in support of the distrubinion of the. Keller Funnel:

                  a)24 ea Non-Sterile. Keller 17111171i1S for demonstration              S 265.00 per bundle
                  b)100 ea Keller Funnel Tri- fold Product Brochure                      S 48.00 per bundle
                  c)100 en Keller Funnel Tr -fold Patient Brochure                       S 48.00 per bundle

                  At the Distributors request, Keller Medical will use reasonable business efforts to make available to
                  the Distributor any other additional marketing materials it may already have on hand for the U.S.
                  market, at nominal prices to cover production and handling expenses.



            10.   PROMOTION AND RESTRICTIONS

    /".---• (a)   While this Agreement is in force. the Distributor hereby undertakes that it %vitt not be concerned or
                  interested either directly or indirectly in the research. development or Malltlincture of any goods:
                  and or the sale or distribution of any goods in the Territory: which arc the same as or similar to.
                  or competitive with the Products.


           (b)    In order to further sales of the Products. ibis Distributor agrees that during this Agreement. the
                  Supplier shall be entitled to make reference to the Distributor (including relevant contact details, and
                  in i•rarticular, the name of an individual contact) on its wcbsite and marketing and advertising
                  literature as being the distribator for the Products in the Territory: and to set up. with the
                  Distributor's assistance, a link or connection from the Supplier's website from time to time to
                  t he Distributor's website (if any), from dine to tiltle to enable the Supplier's customers to itavigate
                  seamlessly to the. home page of the Distributor's website or directly to other appropriate pages
                  of the website relating to the Products.

            tel   Distributor will not promote the sale of the product or sell the product within the territory at any price.
                  including any discounts. less than that agreed to in writing by both panics as part ofthe Distributors
                  annual marketnN plan in accordance with its duties under Section 7 (11). In lie event ola dispute
                  between the parties. Keller Medical will have in its sole discretion final authority to estabEsh
                  minimum prices for which the product may be promoted or sold in the territory. In the event product is
                  promoted for sale or sold at less. than the agreed upon minimum pricing. it will be deemed a material


                                                                                                                Page 7 oft'?



                                                                                                                Exhibit 1
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 24 of 49


                 SJ2019CV13302 19/08/2020 11:27:23 am Entrada Num. 16 Pagina 8 de 12




                breach of this ageement and Keller Medical at its sole discretion may c.xereise it rights to terminate
                this agreement in accordance with section 15 Early Agreement Termination.




         i t.   INDEMNIFtenTioN AND WARRANTIES

      (a)       The Supplier warrants to the Distributor that all Products supplied to the Distributor will conform to
                a ny relevant description. sample or specifications issued by the Supplier will be manufactured
                with reasonable care and will not be defective at thne of shipment, will have information in printed
                lia-to about the use of the Products. and any conditions of such we which are necessary to ensure
                safety, together with any appropriate warnings or Cautions.

         0:0    Harty PrOdUCIS covered by tlic warranty do not conform with the terms of such warranty. the
                Ditdributor shall be entitled in require die Supplier to takc back such Products for examination
                and, if shown by such examination to be defective, to replace them with Products conforming
                to the terms of the said warranty, provided that any such defective Products are returned
                promptly to thc Supplier. along with full gushty control details and in compliance with the
                Supplier's Product return procedures.

       (c)      Any Product to be returned must have prior authorization by the Supplier before it is returned by
                the Distributor and any returned product which has been in contact with human tissue, or suspected
                of being contaminated whit biohazardous material must be accompanied by a decontamination
                certificate from the third party and properly packaged and labzled as such.

       (d)       The Supplier will indemnify the Distributor against injury to third parties to the es tent caused by
                .any manufacturing or design defects of Products purchased by the Distributor front the
                 Supplier under this agreement.

         te)    The Indemnity shall not apply to the extent that any manufacturing or design defect which is caused
                by, or results from, whether direAy or indirectly, any use of Products by the Distributor: any misuse
                or abuse of Products by third parties: any alteration. adaptation. modification. change_ or adjustment
                to Products by the Distributor or any third party, not previously approved by the Supplier in writing;
                or any failure by the Distributor, or any third party to follow any operational or storage instructions
 7'c-}          or guidelines for the Products.

         10     Once the Products are delivered 16 the Distributor. the Distributor has complete right of ov.mership of
                the Products and does agree to indemnify and keep indemnified the Supplier in respect of any
                proceedings, action or claim of any nature whatever against the Supplier macle or brought by a
                purchaser of the Products from t;te Distributor. except in Cases involving manufacturer's or product's
                defect as well as non performance while in compliance with Clause 7 (c).




         1 2.   CONFIDENTIAL. INFORMATLON

      (at       'Die Supplier agrees not to disclose to any third party any infbrmation relating 10 the business of
                t he Distributor, except as necessary for the performance of this Agreement, or to the extent that
                such information is generally :wadable to the public.

      (b)       The Distributor agrees that it shall not disclose to any third party any Confidential Information
                of the Supplier. and that the Distributor will use such Confidential Information only for the
                purposes of fulfilling its obligations under this Agreement.
                                                                                                            Page 8 of 12



                                                                                                              Exhibit 1
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 25 of 49


               SJ2019CV13302 19/08/2020 11:27:23 am Entrada Nitrn. 16 Pegina 9 de 12




       (e)    The Distributor agrees that Confidential Information will be returned to the Supplier immediately              .
              upon request with all copies, and that no copies will be retained by the Distributor or any
              agents appointed by the Distributor.




       1 3.   REGISTRATIONS AND INTELLECTUAL. PROPERTY

       (a)    The Supplier authorizes the Distributor to use the Trade Marks and other registrations in the Territory
              in relation to the Products for the purposes of exercising its rights and performing its obligations
              under this Agreement.

       (b)    Except as provided in sub-clause t I). the Distributor shall hay: no rights in respect of any trade
              names or Trade Marks or registrations used by the Supplier in relation to the Products or orally
              associated goodwill. the Distributor acknowledges that. except as expressly provided in this
              Agreement, it shall not acquire any rights in respect thereof and that all such rights and goodwill
              are, and shall remain, vested in the Supplier.

              In relation to the Intellectual Property of the Supplier, the Distributor agrees that it will not cause or
              permit anything which may damage or endanger the Supplier's rights to the Intellectual Property
              or the Supplier's title, or assist or allow others to do so; and will bring to the attention of the
              Supplier any improper or unlawful use or infringement. and without prejudice. use every effort
              to safeguard the rights and the interests of the Supplier,

       (d)    If at any time during this Agreement the Distributor makes or discovers any improvements to
              t he Products or the marketing ofthe Products. the Distributor will provide the Supplier with all
              details: and acknowledge that the property in any sue h improyement belongs to the Supplier.

              The Distributor shall not:

              (i)      alter, remove or tamper with any Trade Marks. numbers or oiliVr means of identification used
                       on or in relation to the Products:

              (ii)     use any of the Trade Marks in any way which might prejudice their distinctiveness or validity
                       or the,goodwill of the Supplier therein:

                       use in the Territory any Trade Marks or trade names so resembling any Trade Mark or
                       t rade names of the Supplier us to be likely to cause confusion or deception: or

              (iiii)   apply for registration of, or use, any internet doinain name so resembling any Trade
                       Mark or trade name of the Supplier as to be likely to cause confusion or deception.

       (fl    In relation to Registrations the Distributor agrees that:

              (i)      in so far as it is competent under the laws of the Territory. the Distributor will apply for
                       a ll Registrations and a: all limes shall maintain and renew such Registrations in the
                       Territory:

               t ill   the Distributor will not allow any Registrations to lapse and will apply for P.ny
                       renewal of such Registrations:



                                                                                                             Page i3 of 12



                                                                                                               Exhibit 1
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 26 of 49


               SJ2019CV13302 19/08/2020 11:27:23 am Entrada NOM. 16 Pagina 10 de 12




               (iii)    the Distributor will at all times act in accordance with the laws of the Territory and
                        not commit any act which would adversely affect the Reaistrations;

                        it will take all such steps and do such things as !nay be required in order to transfer to the
                        Supplier the benefit of the Registrations under the laws of the Territory, including executing
                        any document or documents required to effect such transfers uncler the laws ofthe
                        Territory, in compliance with all formalities of the laws ofthe Territory:


        H.      AGREEMENT TERM

        la)    Subject to the provisions for early termination. the agreement shall continue in force until
               31 Dec. 2013

       (h)      During the period 0'45 days prior to Mc termination of this Agreement. pursuant or ot herw i se
                u pon the giyine of notice by the Supplier to the Distributor to terminate this Acreement.
                the Supplier shall be entitled tto appoint the Distributor's successor (if any) and allow hint to
                make himself known as the Supplier's distributor able. to do business from the day a fter the
                termination of this Agreement.



        1 5.   EARLY AGREEMENT l'ERMINATION

        Is)     Either party inay ter-mimic this agreement at any time. provided that they give the other party not less
                than 45 days n,ritten notice to expire at any time alter such date ileither party:


                 il     Shall have committed a breach of this Agreement

               (ii)     is linable to pay its e.ebis or enters into liquidation. whether compulsorily or
                        voluntarily, or compo.mds with or convenes a meeting of its creditors. or has a
                        receiver appointed of 311 or any part of its assets, or takes or suffers any similar
                        action in consequence of a debt, or ceases for any re:15On to carry on business or any
                        similar occurrence under any jurisdiction affects the Distributor.

       (b)      If there is a change in control of Mvnership or the Supplier. Men the Distributor may elect to terminate
                this Atrreement: if there is a change in control of ownership of the Supplier. the Supplier may
                terminate this A;,.- 7reement or any reason whatsoever without cause.


               The Supplier rosy terminate this Agreement by providing the Distributor with 45 days written notice
               along with payment in U.S. funds equal to 1.5 limes the total dollar amount paid by the Distributor for
                purchases of product made in the prior 3 month period plus an additionol payment in all amount equal
                to the purchase price for the return of any unused marketing materials the Distributor may have
               remaining in its direct possession.

       (d)     Upon the termination of this Agreement, the Distributor shall cease to hold itself out as having
               a ny rights to distribute the Products. except for the purpose of fullilling orders accepted by it prior
               to the date of termination, but it is agreed that in the event of termination of this AteTeement. the
               Distributor shall be entitled to sell any stocks of Products which it may still have at the date of
               termination.

                                                                                                           Page 10 0112



                                                                                                             Exhibit 1
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 27 of 49


               SJ2019CV13302 19/08/2020 11:27:23 am Entrada Wm. 16 Pagina 11 de 12




       (d)     The Distributor shall, at its own expense, promptly return to the Supplier any promotional samples
               and materials.


        1 6.   ASSIGNMENT

       (Al     Neither party shall assiun. sub-contract, transfer or charge any of its rights or oblivations
               under this Agreement.


        1 7.   FORCE MAJEURE

       (a)     Neither pony shall be liable to the other for any default hereunder. where the default is due to causes
               beyond the control of the patty in default. provided that any party seeking to rely on this provision shall
               uiye written notice to the other containing full particulars of the act or matter which it claims has put the
               due performance of its obligations under this Agreement beyond its control, and provided further that this
               clause shall cease. in apply when such act or mancr has ceased to have effect on the performance of this
               Agreement.


        I S.   GOVERNING LAW

        ta)    This Agreement shall be uovemed by the laws of the state Florida of the United States without regard            •
               to its conflicts of law rules.




        1 0.   NOTICES

     7 ria)    Any notice or other communication required or permitted by this Agreement to he ttiven to a party
               shall be in writintl end shall be deemed given if delivered personally or by commercial messenger or
               courier service. or mailed by U.S. registered or certified mail (return receipt requested). to the parry at
               the party's address written below or at such other address as the party may have previously specified
               by like notice. liby limit, delivery shall be deemed effective three business days slier mailing in
               accordance whit this section.

               (i)      if to the Company to:               Keller Medical.
                                                             ATTN: COO
                                                            6(10 SE Central Parkway
                                                            Stuart. Fl,34996

       (b)     If to Distributor, to the address for notice on the signature page to this Agreement or. if no such
               address is provided. to the last address of Distributor provide. by Distributor to the Company.


        20.    REGULATORY REQUIREMENTS

       (al     The Distributor acknowledr2es that the Supplier is subject to regulation by regulatory bodies in the
               counnies in which they operate. The Supplier needs to be able to comply with the requirements of their
               regulators and all legal requirements ache counnies in which they operate. The Distributor agrees that it
               will Rive the Supplier all assistance and information required to comply with these requirements.
                                                                                                              Page II o112



                                                                                                                 Exhibit 1
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 28 of 49


              SJ2019CV13302 19/08/2020 11:27:23 am Entrada NOM. 16 Pagina 12 de 12




       21.    AGREEMENT AND GENERAL VARIANCE

       la/    This Agreement constitutes the entire understanding of the parties and thtn are no promises, terms.
              conditions or ubligttions. Whi2IIICT Oral or written, express or implied. other than those contained or referred
              to herein, and no amendment shall be Valid unless accepted in writing by both parties.

       (b)    In the event that any provision of this Agreem ent is declared by any judicial or other competent
              authority to be void. voidable. ille2al or otherwise unenforceable in whole or part. the other provis.ions
              of this Agreement and the remainder of the affected provision shall remain in full force and effect.


       IN WITNESS WHEREOF. the parties hereto have executed this Agreement as of the date first written
       above.


       DISTRIBUTOR                                                    KELLER MEDICAL, INC.




       By:     ---        ---------                                   B

       Name: Carlos A. Sanchez Vazquez                                Name: W. Scott Wade

       Title: President                                               Title: Chief Operations Officer

       Address: 1590 Cavalicri St.

                 San Juan, PR 00927-6129




                                                                                                                Pa...te 12 of 12



                                                                                                                    Exhibit 1
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 29 of 49


            SJ2019CV13302 19/08/2020 11:27:23 am Entrada Nip. 16 Pagina 1 de 13




                            h er                                    nc.


                   International Distributor Agreement


                                        Between

                                       Vitalife, Inc

                                  As "Distributor"


                                           And


                                Keller Medical,Inc.


                              Dated March 22, 2017




                                                                          11Page
                                            ..- •
                      Keller Medical                Vitalife Inc.
                                                                           Exhibit 2
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 30 of 49


                 SJ2019CV13302 19/08/2020 11:27:23 am Entrada Num. 16 Pagina 2 de 13




       This International Distributor Agreement(this "Agreement") is made as of October 5,2015(the "Effective
       Date") by and between Vitalife Inc.(the"Distributor'') with its principal offices at 1590 Cavalieri Street, San
       Juan PR 00927 and Keller Medical, Inc.(the "Supplier" or "Keller Medical") with its principal offices at 1239
       S.E Indian Street, Suite 112, Stuart, FL 34997 USA.

       In consideration of the mutual promises contained herein, the parties agree as follows:


       I.      DEFINITIONS         .

      (a)      "Complaint" means any written, electronic, or oral communiation that alleges deficiences related to
               the identify, quality, durability, reliability, safety, effectivness, or performance of a device after it is
               released for distirubiton.

      (b)       "Confidential Information" means all non-public data and information of Supplier, including any
               proprietary information, technical data, trade secrets or know how, including research, product plans.
               products, services, customers, customer lists, markets, software, developments, inventions, processes,
               formulas, technology, designs, drawings, engineering, hardware configuration information, marketing,
               finances or other business information of Supplier communicated, orally, electronically, or in writing.
               to Distributor. The foregoing provisions shall not apply, or shall cease to apply, to Confidential
               Information if such information:(i) is known to Distributor at the time of disclosure to Distributor by
               Company as evidenced by written records;(ii) becomes public knowledge without a breach of
               confidence by Distributor or any third party; or (iii) is required to be disclosed pursuant to any
               statutory or regulatory provision or court order (provided that Distributor promptly notifies Supplier of
               such potential required disclosure and assists Supplier in preventing or limiting such disclosure). All
               information or data disclosed or for which the Distributor is given access for Registration
               purposes is to be deemed confidential.

       (c)     "The Territory" shall mean Puerto Rico and the Caribbean

      (d)      "Products" is defined in sub-clause 3(a).

      (e)      "Intellectual Property" means any patent, copyright, registered or unregistered design, Trade
               Marks (whether registered or unregistered), trade names, database rights, inventions, know-how,
               trade secrets or any other intellectual property relating to the design, manufacture, operation or
               service of the Products and applications for any of the foregoing.

      (f)      "Registration" means all filings, authorizations, registrations, permissions, consents, approvals,
               licenses and similar requirements (including, without limitation, those required to be made with
               or given by (as appropriate) any governmental department or any body constituted under the
               law of the Territory for licensing or other regulatory purposes relating to the Products) required
               to enable the Products to be lawfully marketed, distributed and sold in the Territory and
               "Registrations" shall be construed accordingly.

       (g)      "Regulatory Body" means any government department or any body constituted under any
                applicable laws for licensing or other regulatory purposes relating to the Products and whose
                authorization, approval, permission or consent is required to enable the Products to be
                lawfully marketed, manufactured, distributed and sold in the Territory.

       (h)      "Trade Marks" means

               (i)      the trade marks(if any) which (in the case of a registered trade mark) are registered
                                                                                           fl
                                                                                                                2!Page
                                  Keller Medical                    Vitalife Inc.
                                                                                                                 Exhibit 2
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 31 of 49


              SJ2019CV13302 19/08/2020 11:27:23 am Entrada Num. 16 Pagina 3 de 13




                     in the name of the Supplier or (in the case of unregistered trade marks) are the property
                     ofthe Supplier and which (in either case) are used by the Supplier as at the date of
                     this Agreement on or in relation to the Products;

            (ii)     such other trade marks as are used by the Supplier on or in relation to the Products at any
                     time during this Agreement.

      (i)   The headings to the clauses in this Agreement are for convenience only and shall not affect the
            construction hereof.



      2.     APPOINTMENT

      (a)    With effect from the date hereof and as long as Distributor is complying with this Agreement, the
             Distributor is hereby appointed exclusive distributor of the Supplier for the Territory for the
             purpose of holding stocks of and distributing by way of sale the Products for the period and on
             the terms sec out below.

      (b)    Distributor shall not appoint or use any third parties to market, sell or distribute the Products unless
             Supplier has approved in writing any such subdistributors and Distributor's written agreement
             authorizing such subdistributor to market, sell or distribute Products.

      (c)    Distributor shall not obtain the Products for resale from any person or entity other than Supplier.



             PRODUCTS

      (a)    "Products" shall mean the stand alone (i.e., not bundled or sold with or as part of any other
             product, device, instrument or other material) Keller FunnelTm products as amended from
             time to time, including all modifications, enhancements, derivative works and improvements
             developed, introduced or acquired from time to time by the Supplier and provided by the Supplier
             to the Distributor in case lots of6 boxes where each box contains five(5)individually packaged,
             sterile, Keller Funnels product code: HA-005 (i.e., 30 funnels per case).

      (b)    The Supplier shall be entitled by giving one month's notice in writing to the Distributor to
             extend the scope of this Agreement to include any product manufactured or supplied by it, or
             to remove from the scope of this Agreement any obsolete Products provided by the Supplier.



       4.    TERMS OF SUPPLY

      (a)    The supply of all Products from the Supplier to the Distributor shall be governed by the Supplier's terms
             and conditions of sale as amended from time to time in Supplier's sole discretion, except in so
             far as they are inconsistent with the express terms of this Agreement. Delivered Products by the
             Supplier to the Distributor shall be at the Distributor's risk

      (b)    Notwithstanding any other provision of this Agreement, the Supplier reserves the right to decline to
             accept any order or pan ofany order for the Products received from or through the Distributor. The
             Supplier shall in its sole discretion be entitled to discontinue or modify the Products or to
             replace the Products with other Supplier products.

                                                                         •                                  3!Page
                               Keller Medical                    Vitallfe Inc.
                                                                                                                Exhibit 2
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 32 of 49


              SJ2019CV13302 19/08/2020 11:27:23 am Entrada Niim. 16 POgina 4 de 13




      5.    PRICES

      (a)   The transfer price payable by the Distributor for Products as described in 3(a)shall be as follows:

            Transfer Price:

            Per each sterile Keller Funnelm                                                 $ 45.00

            1 Case of6 boxes of HA-005 - I box of 5 each Keller FunnelsTm                   $ 1350.00

      (b)   As mentioned in 3(a)the products are packaged in box lots that contain 5(five)each individually
            Packaged, sterile, Keller FunnelsTm.

      (c)   The prices payable under sub-clause(a) may need to be increased from time to time, at the discretion of
            the Supplier, provided that the Supplier shall give 45 days' written notice to the Distributor of any such
            increase.


      6.    TERMS AND CONDITIONS OF SALES

      (a)   The terms ofthe sale:

            Payment terms are 30 days from date ofinvoice.

      (b)   Products shall be packed in Supplier's standard shipping cartons and delivered to Distributor's carrier
            F.O.B., Supplier's distribution site. On their delivery, title and risk shall pass to Distributor. Supplier
            shall deliver Products to the carrier selected by Distributor. In the event that Distributor does not
            provide written notice of such carrier, Supplier shall select the carrier. All freight, insurance, and all
            related shipping costs where applicable, shall be paid by Distributor.
      (c)   Products shall be packed in Supplier's standard shipping cartons suitable for air or sea handling.

      (d)   The Distributor warrants that it is not, at the time of entering into this Agreement, insolvent and
            knows of no circumstances which would entitle any creditor to appoint a receiver or to
            petition for winding up or to exercise any other rights over or against its assets.



       7.   DUTIES OF THE DISTRIBUTOR

      (a)   At its own cost, the Distributor shall use its best efforts to introduce, sell, and at all times
            to actively promote and extend the sale of all Products in all parts of the Territory, including
            participation in tenders and attendance as art exhibitor at all major congresses relevant to the
            products in the Territory and shall at its sole cost and expense without limitation employ on its
            own behalf a sufficient number ofspecialized,trained and qualified personnel to promote and sell the
            Products in the Territory and otherwise operate its business in a professional and ethical manner, in
            each case in accordance with this Agreement. This provision is of the essence of this Agreement and
            the basis on which the Supplier has consented to enter into it, and any failure by the Distributor to
            carry out the provisions of this sub-clause shall be deemed to be a material breach of the
            Agreement.


                                                                                                            Wage
                              Keller Medical                             Inc.
                                                                                                               Exhibit 2
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 33 of 49


               SJ2019CV13302 19/08/2020 11:27:23 am Entrada Nom. 16 I:) gina 5 de 13




      (b)   On an annual basis. Distributor shall submit to Supplier its sales and marketing plan, prepared by
            Distributor in good faith, for the Products, in the Territory("Annual Marketing Plan")for Supplier's
            review and approval within sixty(60)days of the Effective Date of this Agreement Such plan shall
            include, at a minimum, anticipated quantities of the Products to be purchased; estimated sales volume;
            promotional plans and activities, and information on Competitive Products(as defined below). For
            planning purposes, Distributor shall in good faith, supply on a quarterly basis a projection of required
            quantity of sterile product for sale and sample product for training. Distributor shall update the
            Annual Marketing Plan and provide such updated plan to Supplier at least sixty (60)days prior to each
            anniversary of the date the first Annual Marketing Plan was approved by Supplier. Upon Supplier's
            approval, Distributor shall implement the Annual Marketing Plan.


      (c)   In purchasing the Products, the Distributor shall be bound by the Supplier's conditions of sale and
            from time to time the Supplier may in its sole discretion make modifications in selling the Products.
            Distributor agrees that the continued maintenance ofan image of excellence and ethical marketing of
            the Products is essential to the continued success of both parties and accordingly Distributor:
            (I)     shall not engage in deceptive, misleading, or unethical practices that are or might be
                    detrimental to Supplier, the Products, or the public, including any such practices directed at
                    Competing Products;
            (2)     shall make no false, misleading or deceptive statements or representations, either orally or in
                    any written materials, with regard to Supplier, Distributor or the Products;
            (3)     shall not make any promises, representations, warranties or guarantees with reference to
                    the Products except as are consistent with those conditions or as are expressly authorized in
                    writing by the Supplier.

      (d)   The Distributor shall use only marketing and advertising material for the Products which
            incorporates the Trade Marks and has been approved by the Supplier in terms of content, design
            and artwork and comply with any directions or guidelines in relation thereto issued by the Supplier
            from time to time.

      (e)   The Distributor shall not incur any liability on behalf of the Supplier nor in any way purport
            either to pledge the Supplier's credit or to accept any order or to make any contract binding upon
            the Supplier.

      (f)    The Distributor shall promptly.. bring to the notice of the Supplier any information which it now
             has or may be received by it in the future which is likely to be of interest, use or benefit to the
             Supplier, in relation to the marketing of the Products whether in the Territory or otherwise.

      (g)    The Distributor shall notify Keller Medical within 24 hours of the occurrence of any complaint.
             A complaint, includes, but is not limited to the following events:
             • Alleged or actual Product malfunction;
             • Alleged or actual injury to patients or operators(even if caused by use error);
             • Potential counterfeiting;

      (h)    This notification provided by the Distributor shall include the following information:
             • The name of the device                                                                           1
             • The date the complaint was received;
             • The date the event occurred;
             • The lot number of the device;                     •
             • The name, address, and phone number of the physician;
             • Description of the complaint(What happened?);
             • Whether or not the patient or opgi      experienced an injury and, if. the nature of the injury
                                                                                                          .     t
                                                                                                      5 IPage
                              Keller Medical                  Vitallfe Inc.
                                                                                                    • Exhibit 2 I
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 34 of 49


               SJ20190V13302 19/08/2020 11:27:23 am Entrada Num. 16 Pagina 6 de 13




      (i)   The Distributor shall maintain distribution records that contain the following information:
            • The name and address of the initial consignee;
            • The identification and quantity ofdevices shipped;
            • Thedate shipped; and
            • Lot number shipped.

            The Distributor shall not alter the Products or their packaging and shall comply fully with the
            legal and health requirements for the Products and their use, sale and traceability in the
            Territory.

            Notwithstanding termination ofthis Agreement, the Distributor shall retain for a minimum period of
            five (5) years all traceability records including lot numbers and will comply fully with the Suppliers'
            instructions for any recall of Products or requests for information regarding traceability of any
            Product. Traceability records will not be destroyed without the written authorization of the
            Supplier.

            In dealing with or handling the Products, the Distributor shall follow the reasonable instructions
            of the Supplier, and shall provide storage for the Products to a standard so as to ensure no
            contamination or infection thereof, and no deterioration in the quality or appearance thereof.

            Distributor shall keep the Supplier fully informed of any change in the shareholdings or control
            of the Distributor or management of its business.

            In the event of a dispute arising between the Distributor and a customer or prospective
            customer, the Distributor shall inform the Supplier and provide the Supplier with details of
            circumstances of the dispute and Distributor will not enter into any compromise in respect of it
            or release any debt without the prior written consent of the Supplier.

      (o)   The Distributor shall submit to the Supplier full details and copies of all reports,
            applications, submissions and correspondence to any government department or Regulatory Body,
            which have been compiled for Registration or other purposes in terms of this Agreement.
            Furthermore, the Distributor shall also submit to the Supplier any decisions, determinations,
            certificates and other documentation which it receives from any government department or
            Regulatory Body in relation to Registration matters or otherwise for the purposes of this Agreement.

      (p)   The Distributor agrees that Supplier owns all right, title and interest in the Products and all
            Intellectual Property rights in the Products, and the Distributor shall ensure that it takes all steps
            as the Supplier may require to safeguard such interests in such Intellectual Property and, shall
            ensure that such Intellectual Projoerty is clearly marked as confidential and proprietary to the
            Supplier (as appropriate). In addition, the Distributor shall ensure that it properly notifies any
            Regulatory Body in the Territory to whom it makes any report, application or submission of the
            rights given to the Supplier under this Agreement with respect to Registrations. The sale of the
            Products hereunder to Distributor does not and will not be deemed to confer upon Distributor any
            right, interest or license in any Intellectual Property that Supplier or any third party may have in the
            Products or otherwise and shall not confer on Distributor any right to manufacture or have
            manufactured, duplicated or otherwise copied or reproduced any of the Products or any part or
            component thereof. Supplier shall retain exclusive ownership ofall proprietary rights in and to all
            documentation and other data and materials pertaining to any Products. All rights not expressly
            granted to Distributor in this Agreement are reserved by Supplier.

      (q)   The Distributor shall conduct its business in accordance with (including without limitation
            maintaining records 25 necessary to comply with and demonstrating its compliance with) all


                                                                                                         6IPage
                              Keller Medical                   Vitalife Inc.
                                                                                                            Exhibit 2
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 35 of 49


               SJ2019CV13302 19/08/2020 11:27:23 am Entrada N0m. 16 Pagina 7 de 13




             applicable laws, rules and regulations with respect to the sale of the Products in the Territory .

            The Distributor will indemnify, defend and hold harmless the Supplier from and against any and all
            loss, damages or liability(whether criminal or civil) suffered, and legal fees or costs incurred by
            the Supplier resulting from a breach of this Agreement by the Distributor including without
            limitation any instance of negligence or default of the Distributor's agents, employees, licensees,
            other representatives or customers.


      (s)    Prohibited Sales. Distributor agrees not to sell, and agrees to use commercially reasonable efforts to
             ensure that Distributor's agents and customers do not sell or use, any ofthe Products outside of the
             Territory.



      2.     DUTIES OF THE SUPPLIER

      (a)    The Supplier hereby undertakes and agrees with the Distributor that it will, at all times while
             this Agreement is in force, observe and perform the terms and conditions hereof,

            (i)      The Supplier agrees to use reasonable commercial efforts to fulfill orders received from
                     the Distributor, but shall be under no liability to the Distributor for any delay or failure to
                     make delivery of Products, other than a delay or failure caused by its own willful default
                     to comply with the terms of an order accepted by it.

            (ii)     the Supplier agrees to supply to the Distributor or (alternatively, at the Supplier's discretion)
                     directly to any Regulatory Body such information relating to the Products manufactured by
                     the Supplier which the Distributor may reasonably require to enable the Distributor to
                     register, promote and sell the Products in the Territory.

            (iii)    the Supplier may decline to supply to the Distributor information relating to the Products or
                     such similar products which is valuable proprietary information of either the Supplier
                     or third parties

            (iiii)    the Supplier agrees, for the duration of this Agreement, to provide the Distributor with such
                      technical advice as the Distributor shall reasonably require in order effectively to carry on its
                      business relating to the Products.


      9.     PRODUCT LEVELS

      (a)    There is no minimum requirment for the volume of product purchased per order other than a case of
             HA-005.

      (b)    The Distributor shall provide feedback on increasing sales within the Territory. The Supplier
             shall be entitled to either terminate this Agreement,or seek a remedy that may include modifying
             the contract to add minimum order requirements in sub-clause 9(b) if sales should drop below the
             average of the previous two year's volumes.

      (c)    In addtion to the intial stocking order Keller Medical will provide at the Distrubutor's sole cost and
             expense the following marketing materials in support ofthe distribution of the Keller Funnel:

             a)24 ea Non-Sterile, Keller Funnels for demonstration                   S 300.00 per bundle
             b)100 ea Keller Funnel Product Brochure                                 S 48.00 per bundle(d)
                                                                                                                            1

                                                                                                             7 IPage        1
                               Keller Medical                    Vitalife Inc.
                                                                                                                Exhibit 2
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 36 of 49


                SJ20190V13302 19/08/2020 11:27:23 am Entrada NOm. 16 Pagina 8 de 13




       10.    PROMOTION AND RESTRICTIONS

      (a)     Distributor shall not promote or sell, directly or indirectly, any products manufactured or offered for
              sale by another person or entity, which product competes with the Products (each, a "Competing
              Product"). Distributor warrants that it does not promote or sell, directly or indirectly, any Competing
              Products as of the Effective Date.

      (b)     In order to further sales of the Products, the Distributor agrees that during the term of this
              Agreement, the Supplier shall be entitled to make reference to the Distributor(including relevant
              contact details, and in particular, the name of an individual contact) on its website and marketing
              and advertising literature as being the distributor for the Products in the Territory; and to set up,
              with the Distributor's assistance, a link or connection from the Supplier's website from time to
              time to the Distributor's website (if any), from time to time to enable the Supplier's customers to
              navigate seamlessly to the home page of the Distributor's website or directly to other
              appropriate pages of the website relating to the Products.



       1 1.   INDEMNIFICATION AND WARRANTIES

      (a)     The Supplier warrants to the Distributor that all Products supplied to the Distributor will conform to
              the technical description of the Products published publicly by the Supplier("Warranty") and will
              be manufactured with reasonable care and will not be defective at time of shipment, will have
              information in printed form about the use of the Products, and any conditions of such use which
              are necessary to ensure safety, together with any appropriate warnings or cautions.
      (b)     EXCEPT FOR THE WARRANTY,SUPPLIER MAKES NO WARRANTIES OR
              REPRESENTATIONS WITH RESPECT TO THE PRODUCTS,ANY TRAINING,AND ANY
              SERVICES PROVIDED UNDER THIS AGREEMENT,AND SUPPLIER HEREBY
              DISCLAIMS ALL OTHER WARRANTIES AND REPRESENTATIONS OF ANY NATURE,
              EXPRESS OR IMPLIED,INCLUDING ANY WARRANTIES OF MERCHANTABILITY,
              FITNESS FOR A PARTICULAR PURPOSE,AND NON-INFRINGEMENT.THE
              WARRANTIES ARE EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES,
              EXPRESS,IMPLIED,STATUTORY OR OTHERWISE.

      (c)     If any Products covered by the Warranty do not conform with the terms of such Warranty, the
              Distributor shall be entitled to require the Supplier to take back such Products for examination
              and, if shown by such examination to be defective, to replace them with Products conforming
              to the terms of the said Warranty, provided that any such defective Products are returned
              promptly to the Supplier, along with full quality control details and in compliance with the
              Supplier's Product return procedures.

      (d)     Any Product to be returned must have prior authorization by the Supplier before it is returned by
              the Distributor and any returned product which has been in contact with human tissue, or suspected
              of being contaminated with biohazardous material must be accompanied by a decontamination
              certificate from the third party and properly packaged and labeled as such.

      (e)     Supplier will defend Distributor with respect to any claim, suit, or proceeding (each, a "Claim")
              brought against Distributor by a third party to the extent that such Claim alleges that the Products
              infringe any U.S. patent of which Supplier had actual knowledge on the date it first shipped the
              allegedly infringing Product, provided that Supplier will have no obligation hereunder for any such


                                                                                                           8J Page
                                Keller Medical                   Vitalife Inc.
                                                                                                              Exhibit 2




                                                                                                                          1
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 37 of 49


                 SJ20190V13302 19/08/2020 11:27:23 am Entrada NOM. 16 Pagina 9 de 13




              Claim that arises out of(i)the combination of the Products with any other hardware, device or other
              product;,(ii) any misuse or abuse of Products by the Distributor any third party;(iii) any alteration, •
              adaptation, modification, change or adjustment to Products by the Distributor or any third party, not
              previously approvedsby the Supplier in writing; or(iv)any failure by the Distributor or any third
              party to follow any operational or storage instructions or guidelines for the Products. If the Products
              become, or in Supplier's opinion are likely to become, the subject of any infringement claim, Supplier
              may, at its option and expense, either(x) procure for Distributor the right to continue using the
              Products;(y) replace or modify the Products so they become non-infringing; or(z)accept return of the
              Products. The foregoing indemnification obligations are Distributor's sole and exclusive remedy, and
              Supplier's entire liability, for any claims of intellectual property infringement by the Products.

     (1)      Once the Products are delivered to the Distributor, the Distributor has complete right of ownership of
              the Products and shall indemnify, defend and hold harmless the Supplier in respect of any proceedings,
              action or claim of any nature whatever against the Supplier made or brought by a purchaser of the
              Products from the Distributor, except in cases involving manufacturer's or product's defect as well as
              non-performance while in compliance with Clause 7(c).



      12.     LIMITATION OF LIABILITY

              This section is deleted.

      1 3.    CONFIDENTIAL INFORMATION

     (a)      Supplier may disclose certain Confidential Information to Distributor to permit Distributor to perform
              its obligations under this Agreement. Distributor shall not use any Confidential Information for any
              purposes or activities other than those specifically authorized in this Agreement, and shall not disclose
              any Confidential Information to third parties without Supplier's prior written approval. The foregoing
              use and disclosure restrictions with respect to Confidential Information shall apply during the Term
              and after the Termination Date. The Distributor shall have the burden of establishing any of the
              foregoing exceptions by clear and convincing evidence. Without limiting the foregoing, Distributor
              shall not publish any technical description of the Products beyond the descriptions published publicly
              by Supplier.

      (b)     The Distributor agrees that it shall not disclose to any third party any Confidential Information
              of the Supplier, and that the Distributor will use such Confidential Information only for the
              purposes of fulfilling its obligations under this Agreement.

      (c)     The Distributor agrees that Confidential Information will be returned to the Supplier immediately
              upon request with all copies, and that no copies will be retained by the Distributor or any
              agents appointed by the Distributor and, upon Supplier's request, shall certify in a writing signed by
              an officer of Distributor that it has done so.



       1 4.   REGISTRATIONS AND INTELLECTUAL PROPERTY

      (a)     The Supplier authorizes the Distributor louse the Trade Marks and other registrations in the Territory
              in relation to the Products for the purposes of exercising its rights and performing its obligations
              under this Agreement.

      (b)     Except as provided in sub-clause 14(a), the Distributor shall have no rights in respect of any Trade

                                                                                                            91Page
                                                              .r
                                Keller Medical(s_                  Vitalife Inc.
                                                                                                               Exhibit 2
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 38 of 49


              SJ20190V13302 19/08/2020 11:27:23 am Entrada NCim. 16 Pegina 10 de 13




            Marks or registrations used by the Supplier in relation to the Products or of any associated
            goodwill, the Distributor acknowledges that, except as expressly provided in this Agreement, it shall
            not acquire any rights in respect thereof and that all such rights and goodwill are, and shall remain,
            vested in the Supplier.

      (c)   In relation to the Intellectual Property of the Supplier, the Distributor agrees that it shall not cause or
            permit anything which may damage or endanger the Supplier's rights to the Intellectual Property
            or the Supplier's title, or assist or allow others to do so; and shall bring to the attention of the
            Supplier any improper or unlawful use or infringement, and without prejudice, use its best
            efforts to safeguard the rights and the interests of the Supplier.

      (d)   If at any time during this Agreement the Distributor makes or discovers any improvements to
            the Products or the marketing of the Products, the Distributor will provide the Supplier with all
            relevant details and Distributor acknowledges that the property in any such improvement shall be
            assigned to and owned by the Supplier.


      (e)   The Distributor shall not:

            (i)      alter, remove or tamper with any Trade Marks, numbers or other means of identification used
                     on or in relation to the Products;

            (ii)     use any of the Trade Marks in any way which might prejudice their distinctiveness or validity
                     or the goodwill of the Supplier therein;

            (iii)     use in the Territory any Trade Marks or trade names so resembling any Trade Mark or
                      trade names of the Supplier as to be likely to cause confusion or deception; or

            (iiii)    apply for registration of, or use, any internet domain name so resembling any Trade
                      M ark or trade name of the Supplier as to be likely to cause confusion or deception.

      (0     In relation to Registrations the Distributor at its sole expense agrees that:

            (i)       in so far as it is competent under the laws of the Territory, the Distributor shall apply
                      for and obtain all Registrations and at all times shall maintain and renew such
                      Registrations in the Territory;

            (ii)      the Distributor shall not allow any Registrations to lapse and will apply for any
                      renewal of such Registrations;

            (iii)    the Distributor shall at all times act in accordance with the laws, rules and
                      regulations of the Territory, the United States and any other applicable jurisdiction
                     (including without limitation the U.S. Foreign Corrupt Practices Act) and shall not
                     commit any act which would adversely affect the Registrations;

            (iiii)    it shall take all such steps and do such things as may be required in order to transfer to the
                      Supplier the benefit of the Registrations under the laws of the Territory, including executing
                      any document or documents required to effect such transfers under the laws of the
                      Territory, in compliance with all formalities of the laws of the Territory;




                               Keller Medica)                    Vitalife Inc.
                                                                                                               Exhibit 2
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 39 of 49


                SJ20190V13302 19/08/2020 11:27:23 am Entrada NOm. 16 Pgina 11 de 13




       IS.    AGREEMENT TERM

      (a)     Subject to the provisions for early termination, the agreement shall continue in force until
              March 3t, 2020.

      (b)     During the period of45 days prior to the termination of this Agreement, pursuant or otherwise
              upon the giving of notice by the Supplier to the Distributor to terminate this
              Agreement, the Supplier shall be entitled to appoint the Distributor's successor (if any) and
              allow him to make himself known as the Supplier's distributor able to do business from the
              day after the termination of this Agreement.


       16.    EARLY AGREEMENT TERMINATION

      (a)      Either party may terminate this agreement at any time, provided that they give the other party not less
              than 45 days written notice to expire or at any time after such date ifeither party:

              (i)      Shall have committed a breach of this Agreement

              (ii)    Is unable to pay its debts or enters into liquidation, whether compulsorily or
                      voluntarily, or compounds with or convenes a meeting of its creditors, or has a
                      receiver appointed of all or any part of its assets, or takes or suffers any similar
                      action in consequence of a debt, or ceases for any reason to carry on business or any
                      similar occurrence under any jurisdiction affects the Distributor.

      (b)     If there is a change in control of ownership of the Supplier, then the Distributor may elect to terminate
              this Agreement; ifthere is a change in control of ownership of the Supplier, the Supplier may
              terminate this Agreement for any reason whatsoever without cause.

      (c)     Upon the termination of this Agreement, the Distributor shall cease to hold itself out as having
              any rights to distribute the Products, e.xcept for the purpose of fulfilling orders accepted by it prior
              to the date of termination, but it is agreed that in the event of termination of this Agreement, the
              Distributor shall be entitled to sell any stocks of Products which it may still have at the date of
              termination.,

       (d)    The Distributor shall, at its own sole cost and expense, promptly return to the Supplier any
              promotional samples and materials.                                             .


       1 7.    ASSIGNMENT

       (a)    Distributor may not assign, delegate or otherwise transfer any right or obligation of Distributor under
              this Agreement whether by agreement, operation of law, or otherwise, without the express prior
              written consent of Supplier. Any purported assignment, delegation, or transfer in violation of the
              previous sentence will be null and void. Subject to the foregoing, this Agreement in its entirety will
              bind each party and its permitted successors and assigns.


       18.    FORCE MAJEUR.E

      (a)     Neither party shall be liable to the other for any default hereunder, where the default is due to causes
              beyond the control ofthe party in default, provided that any party seeking to rely on this provision shall
              give written notice to the other containing full particulars of the act or!natter which it claims has put the


                                                                                                              11 IPage
                                Keller Medical                     Vitalife Inc.
                                                                                                                 Exhibit 2
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 40 of 49


                SJ2019CV13302 19/08/2020 11:27:23 am Entrada Num. 16 Pagina 12 de 13




             due performance ofits obligations under this Agreement beyond its control, and provided further that this
             clause shall cease to apply when such act or matter has ceased to have effect on the performance ofthis
             Agreement


       l9.   GOVERNING LAW

       (a)   This Agreement shall be governed by the laws of the state Florida without regard to its conflicts of
             law rules and the patties consent to exclusive jurisdiction and venue in the courts in Florida.


       20.   NOTICES

      (a)    Any notice or other communication reqUired or permitted by this Agreement to be given to a party
             shall be in writing and shall be deemed given if delivered personally or by commercial messenger or
             courier service, or mailed by U.S. registered or certified mail (return receipt requested), to the party at
             the party's address written below or at such other address as the party may have previously specified
             by like notice. If by mail, delivery shall be deemed effective three business days after mailing in
             accordance with this clause.

             (i)       If to the Company to:               Howard Preissma.n
                                                           1 239 S. E Indian street, Suite 112
                                                           Smart, FL 34997 USA

       (b)   If to Distributor, to the address for notice on the signature page to this Agreement or, if no such
             address is provided, to the last address of Distributor provided by Distributor to the Company.


       21.    REGULATORY REQUIREMENTS

       (a)   The Distributor acknowledges that the Supplier is subject to regulation by regulatory bodies in the
             countries in which they operate. The Supplier needs to be able to comply with the requirements of their
             regulators and all legal requirements ofthe countries in which they operate. The Distributor agrees that it
             shall dye the Supplier all assistance and information required to comply with these requirements.


       22.    AGREEMENT AND GENERAL VARIANCE

       (a)    This Agreement constitutes the entire understanding of the parties and there are no promises, terms,
              conditions or obligations, whether oral or written, express or implied, other than those contained or referred
              to herein, and no amendment shall be valid unless accepted in writing by both parties.

       (b)    In the event that any provision of this Agreement is declared by any judicial or other competent
              authority to be void, voidable, illegal or otherwise unenforceable in whole or part, the other provisions
              of this Agreement and the remainder ofthe affected provision shall remain in full force and effect.




                                                         ..-                                                  12 1Page
                                Keller Medical                     Vitalife Inc.
                                                                                                                Exhibit 2
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 41 of 49


                 SJ2019CV13302 19/08/2020 11:27:23 am Enti:ada NCim. 16 Pagina 13 de 13




       IN WITNESS WHEREOF,the parties hereto have executed this Agreement as of
                                                                                the date.first written above.


       Distributor                                            KELLER MEDICAL,INC.



      By:                                                              x
                                                                       ‹,7
                                                             By:      4- - •



      Name: agh.5          A.S,iJte           146?            Name: W. Scott Wade



      Title:    t         J CL                                Title: Chief Operations Officer




                                                                                                 131Page
                             Keller Medical                Vitalife Inc.
                                                                                                     Exhibit 2
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 42 of 49


                  SJ20190V13302 19/08/2020 11:27:23 am Entrada Num. 16 POgina 1 de 1



             Keller Medical, Inc.
       6/12/2017

       To: Our International Distribution Partners

       From: Scott Wade, COO Keller Medical Inc.

       Subject: Acquisition of Keller Medical Inc. by Allergan plc

       I am contacting you to inform you that Keller Medical Inc. has agreed to be acquired by Allergan
       PLC and expects for the transaction to close within the next sixty days. At this time we are not
       a ble to provide you with guidance on Allergan's strategy on integration of the business or its
       future plans for ongoing distribution of the funnel. During this closing period the AGN team will
       be educating themselves on the details of our current business operations and valued business
       partners. As definitive information becomes available, we will be communicating directly with
       you on a timely basis.

       We are committed to uninterrupted operations by continuing to provide our distribution
       partners and ultimately our end user customers with the Keller Funnel and continued
       excellence in customer service. All orders will continue to be processed according to our routine
       business practices.

       Please do feel free to contact me as I am happy to try to answer any questions that you may
       have based upon our limited information at this time.

       Thank you again for your partnership as a distributor of the Keller Funnels.

       Regards,

       Scott Wade
       COO
       Keller Medical Inc.




                               •                               -•

               1239 S.E. Indian Street, H112   Stuart, FL 3,1997    772.219.9993   www.kellerfunnel.com


                                                                                                          Exhibit 3
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 43 of 49


                 SJ20190V13302 19/08/2020 11:27:23 am Entrada NOm. 16 Pegina 1 de 1



                                       Bryan E. Smith              T 714-246-3735                    Allergen plc
                                       Associate Vice President    F 714-246-4771                    2525 Dupont Drive
                                       Senior Counsel              Bryan.Smith@Allergan.corn         I rvine, California 92612
                                                                                                     w ww.allergan.com




         January 24, 2018

         Sent via Electronic Submission and U.S. Certlfied Mail

         V ital ife Inc..
         1 590 Cavalicri St. Urb. Caribe
         San Juan, Puerto Rico 00927-6129
         A ttn: Carlos A. Sanchez Vazquez, President

         RE:     Notice of Termination of International Distributor Agreement

         Dear Mr. Sanchez:

         This letter serves as notice of termination ("Notice") of the International Distributor Agreement dated March '22,
         2017, by and between Vital ife, Inc. ("Vitalife") and Keller Medical, Inc.("Keller Medical")(the "Agreement").
         and is effective forty-live days after receipt of this Notice.

         Pursuant to Section I6(b) of the Agreement, Keller Medical may terminate the Agreement if there is a change:in
         control of ownership. As a result or A Ilergan Sales, 1,I.C's acquisition of Keller Medical on June 8, 2017, Keller
         Medical has undergone a change of control and is entitled to exercise its early termination right.

         \(iithin forty-live days of receipt of this Notice, please cease distribution of all Keller Funnerm products and
         promptly return materials in accordance with the Agreement. Additionally. Vitalifc is prohibited from holding itself
         out as having any right to distribute Keller Fulmar'1 products, except l'or: I) the purpose of fulfilling orders receiVed
         prior to the termination date; and 2) selling any stocks of Keller l'unnelm products in V italifc's possession as of
         the termination date.

         Should you have any questions please do not hesitate to contact us.

         Sincerely.


                      af/---)

         Bryan E. Smith
         Assoc. Vice President, Senior Counsel
         A llergan plc




                                                                                                                  Exhibit 4
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 44 of 49


                          SJ2019CV13302 19/08/2020 11:27:23 am Entrada NOrn. 16 P4ina 1 de 6




                                                             LMA
                                      LUIS A. MELENDEZ-ALBIZU & ASSOC., P.S.C.
                                                        Attorney-at-Law
         1 17 Dc Dingo nyt.                                                                                  1,11(7K)) 313-02/13
        1.1;b. Sul Fr.:wise.                                                                       UsslAnnIcndrealbitutenr.rant
        Snn Juan. P1(1111927.113(11                                                               MeIntsdct.Alni‘uLaw(svnsaitcness




                                                             May 15, 2018


        Via Email:                                          Via Email:
        Robert.BailevQallergan.com                          Robert.BailevO.alleroan.com
        A. Robert D. Bailey                                 A. Robert D. Bailey
        Chief Legal Officer & Corporate Secretary           President
        Allcrgan PLC                                        Keller Medical Inc.
        5 Giralda Farms                                     5 Giralda Farms
        Madison N.J. 07940                                  Madison N.J. 07940

        Via Email:                                          Via Email:
        Robert.BaileyPallergan.com                          Riccardo.ManeusoPallergan.com
        A. Robert D. Bailey                                 Riccardo Mancuso
        Chief Executive Officer                             Vice Presidente
        Allcrgan Sales, LLC                                 Allergan Sales Puerto Rico, Inc.
        2525 Dupont Drive 14th                              400 Interpace Parkway Building A
        Irvine, CA 92612-1531                               Parsippany, NJ 07054


        Re: Allergan's illegal termination of 2017 Agreement between Keller Medical Inc. ("Keller")
        and.Vitalife Inc. ("Vitalife") granting the latter the exclusive distribution of the Keller FunneIrm
        products in Puerto Rico.

        Dear Messrs. Bailey and Mancuso:

                       The undersigned attorney represents Vitalifc in the matter of reference.

                As you may already know, Keller and Vitalifc executed an International Distributor
        Agreement dated October 25, 201 1 ("the 2011 Agreement"), whereby Keller appointed Vitalifc
        as its exclusive distributor for Puerto Rico and the Caribbean ("the Territory") for all Keller .
        Funnel.r. products, as amended from time to time, and including all modifications and
        improvements introduced or acquired from time to time by Keller ("the Products"). Thereafter,
        Keller and Vitalifc executed another International Distributor Agreement dated March 22, 2017 •



                                                                                                                Exhibit 5
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 45 of 49


                 SJ2019CV13302 19/08/2020 11:27:23 am Entrada               NOM. 16   Pagina 2 de 6




        A. Robert D. Bailey
        Riccardo Mancuso
        May 15, 2018
        Page 2

       ("the 2017 Agreement"), whereby Keller reappointed Vitalifc as its exclusive distributor of the!
        Products for the Territory for a fixed term until March 31, 2020. The 2017 Agreement contained!
        a choice of law clause providing that Florida law would govern that Agreement. Since its1
        appointment, Vitalife opened the Puerto Rico market to the Products and has marketed andi
        completed substantial sales within this market. Vitalife has fully complied with all its,
        contractual obligations, has increased the demand and marketability of the Products in Puerto!
        Rico, and has created a distribution of the Products with substantial goodwill and value.

               Less than three months after the execution of the 2017 Agreement, on June 7, 2017,!
        Allergan plc ("Allergan") announced that its wholly-owned subsidiary Allergan Sales LLC ;
       ("Allergan Sales"), a Delaware limited liability corporation, was purchasing 100% of Keller:
        stocks via a Stock Purchase Agreement ("the stock purchase transaction"). This stock
        purchase transaction was completed on June 23, 2017. Pursuant to this transaction, Keller
        became a wholly-owned subsidiary of Allergan Sales.

                Keller was already negotiating the stock purchase transaction with Allergan and Allergan
        Sales when Keller executed the 2017 Agreement on March 22, 2017. However, Keller remained
        silent and never informed Vitalifc, prior to June 12, 2017, that it had been negotiating the sale of ;
        its stock to Allergan and that said sale could trigger a termination of the 2017 Agreement. On
        the contrary, Keller continued supplying Products to Vitalifc as per the 2017 Agreement after the i
        stock purchase transaction was finalized on June 23, 2017.

               Seven months later, on January 24, 2018, Allergan sent Vitalife a letter dated June 12,
        2017 (signed by its Associate Vice President Bryan E. Smith), where Allcrgan terminated the
        2017 Agreement between Keller and Vitalifc, based on Section 16(b) of the Agreement
        providing for early termination due to change in control of ownership of the supplier. Since then,
        Keller has been selling the Products in Puerto Rico through Allergan Sales Puerto Rico, Inc. !
       ("ASPP1"), Allergan's Puerto Rico subsidiary.

                Please be advised that Allergan's termination of the 2017 Agreement between Keller and
        Vitalifc was on unlawful and void act under both Florida and Puerto Rico law.

                Regarding Florida law, Keller's failure to inform Vitali fc of its ongoing negotiations with
        Allergan and Allergan Sales at the time of execution of the 2017 Agreement constitutes a
        violation of Florida's implied covenant of good faith and fair dealing. Florida's implied covenant
        requires the contracting parties both to refrain from frustrating performance of the contract and
        to take necessary affirmative steps to fulfill the purpose of the contract. Harrison Land Dev.,
        Inc. v. R & H Holding Co., Inc., 518 So. 2d 353 (Fla. 4th DCA. 1998). The implied covenant of
        good faith and fair dealing protects the contracting parties' reasonable expectations, which in
        this case means insuring the continuation of the 2017 Agreement until its expiration on March
        31, 2020. Sec Speedway SuperAmerica, LLC v. Tropic Enters., Inc., 966 So. 2d 1 (Fla. 2d DCA
        2007).



                                                                                                   Exhibit 5
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 46 of 49


                 SJ2019CV13302 19/08/2020 11:27:23 am Entrada Nitm. 16 POgina 3 de 6




        A. Robert D. Bailey
        Riccardo Mancuso
        May 15, 2018
        Page 3

                In turn, Allergan may be liable to tortious interference with a business relationship,1
       Gossard v. Adia Servs., 723 So. 2d 182, 184 (1998); Ethan Allen. Inc. v. Georgetown Manor,
        Inc., 647 So. 2d 812 (Fla. 1994); Tamiami Trail Tours, Inc. v. Cotton, 463 So. 2d 1126, 1 1271
       (Fla. 1985), particularly if Keller's breached its implied covenant of good faith and fair dealing at,
        Allcrgan's or Allergan Sales' behest. ASPRI may also be liable for tortious interference underj
        Florida law.

                Regarding Puerto Rico law, although the 2017 Agreement contained a choice-of-lawl
        clause providing for Florida law, said choice-of-law clause may be deemed null, void and:
        uneforceable. It is well settled that Florida law voids choice-of law clauses that are contrary tot
        public policy. See Krstic v. Princess Cruise Lincs. Ltd., 706 F. Supp. 2d 1271, 1279 (S.D. Fla.
        2010)(finding choice-of-law clause void as a matter of public policy despite Defendant's offer to ,
        stipulate to applicability of U.S. law); Dockeray v. Carnival Corp., 724 F. Stipp. 2d 1216, 1226 I
       (S.D. Fla. 2010)(same). Puerto Rico law already clearly states that choice of law clauses in
        distribution agreements between a Puerto Rico distributor and a supplier which provide for the
        application of a state law other than Puerto Rico's are deemed contrary to public policy and
        therefore null and void. To that effect, Section 3B of Puerto Rico's Law 75 (10 L.P.R.A. §
        278b-2), expressly provides that "The dealer's contracts referred to in this chapter shall he
        interpreted pursuant to and ruled by the laws of the Commonwealth of Puerto Rico., and any'
        other stipulation to the contraty shall be void. .4ny stipulation that obligates a dealer to adjust. -
        arbitrate or litigate any controversy that comes up regarding his dealer's contract . . . under
       foreign law or rule oflaw shall be likewise considered as violating the public policy .setforth by
        this chapter and is there/bra null and void." Courts have already applied this statutory provision
        to nullify choice-of-law clauses like the one contained in the 2017 Agreement. Arrogar
        Distributors, Inc. v. Kis Corporation, 151 F.R.D. 221 (D.P.R. 1993). Pan Am. Computer Corp. v.
        Data Gen. Corp., 467 F. Supp. 969 (D.P.R. 1979); Southern Intern. Sales v. Potter & Brumfield
        Div., 410 F. Supp. 1339 (S.D.N.Y. 1976); Walborg Corp. v. Tribunal Superior, 104 D.P.R. 184
       (1975). It follows that the 2017 Agreement is fully governed by Puerto Rico law, in particular,
        Puerto Rico's Law 75, even if the case is tried before Florida courts. Sec e.g., Caribbean
        Wholesales and Service Corp. v. U.S. JVC Corp., 101 F.Supp.2d 236 (S.D.N.Y.2000)(diversity
        action removed from state court in Puerto Rico and transferred to S.D.N.Y under Puerto Rico's
        Law 75); Harley-Davidson Motor Co. v. Motor Sport, Inc., 6 F.Supp.2d 996 (E.D.Wis.1998)
       (declaratory judgment under Puerto Rico's Law 75); Whirlpool Corp. v. U.M.C.O. Int'l Corp.,
        748 F.Supp. 1557 (S.D.Fla.1990).

               First, please be advised that Keller is legally responsible to Vitalifc under Puerto Rico's
       Law 75 for the unjustified termination of Vitalife's exclusive distribution of the Products in
       Puerto Rico. Keller's termination of Vitalifc's exclusive distribution, undertaken through
        Allergan, and caused by Allergan's purchase of Keller's stock, is actionable as an unjustified
       termination in violation of Puerto Rico's Law 75. Pursuant to Law 75, a protected distribution
       relationship may not be terminated, impaired or denied renewal by the principal, except only for
       "just cause", as said term is defined by the law and the courts. Section 2 of Law 75(10 L.P.R.A.



                                                                                                  Exhibit 5
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 47 of 49


                SJ2019CV13302 19/08/2020 11:27:23 am Entrada Num. 16 P4ina 4 de 6




       A. Robert D. Bailey
       Riccardo Mancuso
       May 15, 2018
       Page 4

       §278(a)) provides that:

              "hi]otwithstanding the existence in a dealer's contract of a clause reserving to
              the patties the unilateral right to terminate the existing relationship, no principal
              or grantor may directly or indirectly perform any act detrimental to the
              established relationship or rehire .to renew said contracts on its normal
              expiration, exceptforjust cause'

               Law 75 was enacted in order to protect the relationship of local Puerto Rico dealers and
       distributors, representing products and/or services, from impairment or termination by -
       principals, who opened their own local distribution channels and appropriated the local dealer's
       distribution efforts after the local dealer had opened the market to the product and created a
       goodwill related the distribution of said products or services. Law 75 has the effect of
       automatically and indefinitely extending and/or renewing distribution agreements after their
       expiration date unless just cause occurs.

               Vitalifc is a protected dealer covered by Law 75. Section 1(a) of Law 75 (10 LPRA
       §278(a)) defines a protected "dealer" as a "person actually interested in a dealer's contract
       because of his having effectively in his charge in Puerto Rico the distribution, agency,
       concession or representation of a given merchandise or service." Vitalifc clearly falls within
       this definition.

               Discontinuance of an established relationship due to the grantor's sale or merger with a '
       third party is not a form of "just cause" allowing the termination of Vitalifc's distribution rights.
       The concept of "just cause" is defined in Section 1(d) of Law 75(10 LPRA §278 (d)) as the
       "non-perli»-mance ofany of the essential obligations of the dealer's contract, on the part of the
       dealer, or any action or omission on his part that adversely and substantially affects the interests
       of the principal or grantor in promoting the marketing or distribution of the merchandise or
       service". Termination of an established distribution by a seller due to the sale of its stock to a
       third party is not a form ofjust cause as defined in Section 1(d) of Law 75.

               In addition, Keller (acting directly or through Allergen and/or Allergen Sales) is selline.
       the Products directly to the Puerto Rico market through Allcrgan's local subsidiary ASPRI.
       Section 2A(b)(1)-(2) of Law 75 (10 L.P.R.A. § 278a-1(b)(1)-(2)) expressly presumes that a
       principal or grantor has impaired the existing relationship "(I) When the principal or grantor
       establishesfacilities in Puerto Ricofor the direct distribution ofmerchandise or the rendering of
       services which were previously in the charge of the dealer: (2) when the principal or grantor
       establishes a distribution relationship with one or more additional dealers /or the area ofPuerto
       Rico or any part of said area in conflict with the contract existing between the parties".
       Therefore, it is presumed under Law 75 that Keller has unlawfully impaired and/or termnatcd
       Vitalifc's distribution rights.




                                                                                                Exhibit 5
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 48 of 49


                 SJ2019CV13302 19/08/2020 11:27:23 am Entrada NOm 16 Pagina 5 de 6




        A. Robert D. Bailey                                                                                 1
        Riccardo Mancuso
        May 15,2018
        Page 5

                 Accordingly, Vitalife is entitled to recover from Keller the substantial economic damages
        permitted by Law 75. Article 3 of Law 75 (10 L.P.R.A. § 278b) grants in damages to a dealer-1
        plaintiff: (a) lost profits of the last five years or five times the average yearly profit obtained'
       from the line; (b) loss of goodwill of the business attributed to the distribution; (c) actual value'
       of all investments and expenses incurred in the distribution that may not be easily and reasonably.
        used for some other activity; and (d) the cost of parts and inventory on stock that could not be,
       sold or reasonably used for some other activity. In addition to the damages, Art. 3-A of Law 75.
       (10 L.P.R.A. § 278b-1) grants dealers a statutory preliminary injunctive relief in order to re-
       establish the distribution relationship during the course of the litigation, and up to the entry ofi
       final and firm judgment. This means that Vitalife can seek immediate preliminary injunctivel
        relief against Keller under Art. 3-A of Law 75 while it litigates its damages claims in court.
       Finally, Art. 7 of Law 75 grants dealers the right to recover all costs and attorneys fees incurred
        in the litigation.
                                                                                                                I
                 Second, Allergan, Allergan Sales and ASPRI are also legally responsible to Vitalife for
       tortious interference with Vitalife's contractual relationship with Keller. The letter of
        termination is signed by Allergan. Hence, Allergan directly caused the termination of Vitalifc's
       distribution rights with Keller, even though Keller and Allergan arc two separate legal entities.
       Therefore, Allergan is directly liable to Vitalife under Puerto Rico law for tortious interference
        with Vitalifc's contractual distribution relationship with Keller. In addition, Allergan Sales
        would also be liable for tortious interference, since it allowed Allergan to interfere and terminate
        the contractual relationship between Vitalifc and its subsidiary Keller. Finally, ASPRI would
        also be liable for tortious interference since it is currently knowingly marketing and selling
       Products in Puerto Rico in open violation of Vitalifc's exclusive distribution rights. Gen. Office
        Prods. v. A.M. Capen's Sons,1 15 D.P.R. 553, 558 (1984); New Comm Wireless Servs. v.
       Sprintcom. Inc., 287 F.3d 1 (1st Cir. 2002). ASPRI's contractual authorization to sell Products in
       Puerto Rico may be declared null and void. Dennis v. City Federal Savings, 121 D.P.R. 197
       (1988). In addition, Puerto Rico law allows the recovery of unrealized gains from the sales of
       Products made by third parties in breach of Vitalifc's exclusivity. El Coqui Landfill v. Mun. dc
        Gurabo, 186 D.P.R. 688 (2012). This means that Vitalife can enjoin ASPRI's sales of Products
        and claim as damages the profits generated by Allergan, Allergan Sales and ASPRI from the
        lattcr's sale of the Products in Puerto Rico.

               In sum, Vitalife has several claims available under Puerto Rico law for its unjustified
        termination, and for Allergan's, Allergan Sales' and ASPRI's tortious interference with Vitalife's
        contractual relationship with Keller. At the very least, Vitalife is entitled to recover damages
        under Law 75 for its unjustified termination, plus the additional damages deriving from
        Allergan, Allergan Sales and ASPRI's tortious interference, plus costs and fees.

               In view thereof, please be advised that Vitalife regards the existing 2017 Agreement with
        Keller to be in full force and operation. Concomitantly, Keller is hereby required to honor and
        respect its existing excluSive distribution arrangement with Vitalife, which is already protected



                                                                                                  Exhibit 5 I
Case 3:20-cv-01490-GAG Document 1-1 Filed 09/21/20 Page 49 of 49


                      SJ2019CV13302 19/08/2020 11:27:23 am Entrada NOrn. 16 POgina 6 de 6




       A. Robcrt D. Bailey
       Riccardo Mancuso
       May 15, 2018
       Page 6

        by Law 75. In compliance with its obligations imposed by Law 75, Keller is hereby required to
       service and dispatch all of Vitalife's purchase orders for Products promptly and based on the,
       existing prices and payment and credit terms. Keller is also required to avoid offering,'
        marketing or selling any of its Products in Puerto Rico either directly or through any third party, •
        including Allergan, Allcrgan Sales, or ASPRI. Vitalife is already aware that ASPRI is -
        unlawfully accessing Vitalife's customers and it is already selling Products within Puerto Rico. •
        This will not be tolerated. As indicated above, Section 2A(b) of Law 75 provides a presumption
        that a principal has unlawfully impaired the existing relationship when the principal "establishes
       facilities in Puerto Rico fbr the direct distribution of merchandise or the rendering ofservices
        which were previously in the charge of the dealer", in contravention of the existing contractual
        relationship between the parties. If Vitalife's distribution rights arc not immediately reinstated,
        Vitalife will move forward with its legal claims against Keller, Allergan, Allergan Sales and :
        ASP.RI, which will include a full request of all the damages available by law, as well as the
        injunctive relief explained above.

                I will appreciate if you provide the undersigned attorney with a written response to this
        letter. If you have any questions of comments regarding the above, please feel free to contact the
        undersigned at your convenience.

                                                      Cordially,

                                                      LUIS A. MELENDEZ ALBIZU & ASSOC., P.S.C.




                                                      By: /s/Luis A. Melendez Albizu. esq.
                                                              Founding Member

       001/

        c .Caylas Sanchr‘(Vi.elifc)
           Oscar Umplan (Vilidifc)
           UW.N1/ Sanchez(Vitelik)




                                                                                                  Exhibit 5
